Exhibit 10.17
LEASE AGREEMENT
by and between
CARIBBEAN/GENEVA INVESTORS,
a California limited partnership
and CROSSMAN PARTNERS, L.P.,
a California limited partnership
(“Landlord”)
 
and
 
ARUBA NETWORKS, INC.,
 
a Delaware corporation
 
(“Tenant”)
Dated as of September 22, 2009

 



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit “A”
  Premises
 
   
Exhibit “B”
  Land
 
   
Exhibit “C”
  Declaration of Covenants, Conditions and Restrictions
 
   
Exhibit “D”
  Rules and Regulations
 
   
Exhibit “E”
  Form of Tenant Estoppel Certificate
 
   
Exhibit “F”
  Subordination, Nondisturbance and Attornment Agreement

- i -



--------------------------------------------------------------------------------



 



BASIC LEASE INFORMATION

     
Lease Date:
  September __, 2009
 
   
Landlord:
  Caribbean/Geneva Investors, a California limited partnership, and Crossman
Partners, L.P., a California limited partnership, Tenants In Common
 
   
Managing Agent:
The  Mozart Development Company
 
   
Landlord’s and Managing
   
Agent’s Address:
c/o The Mozart Development Company
 
  1068 East Meadow Circle
 
  Palo Alto, CA 94303
 
  Attn: Christian Keith & John Mozart
 
   
Tenant:
  Aruba Networks, Inc., a Delaware corporation
 
   
TENANT’S ADDRESS:
  FOR NOTICE AND FOR BILLING:
 
   
 
  Aruba Networks, Inc.
 
  1344 Crossman Avenue
 
  Sunnyvale, CA 94089
 
  Attn: Chief Financial Officer
 
   
Building:
  The building located at 1322 Crossman Avenue, Sunnyvale, California
 
   
Premises:
  The entire Building as depicted on Exhibit “A”
 
   
Land:
  The Real Property described on Exhibit “B”
 
   
Rentable Area of the Premises:
  52,325 rentable square feet (“Rentable Area”)
 
   
Parking Spaces:
  All parking spaces located on the Land
 
   
Tenant’s Use of the Premises:
  General office, research, development, manufacturing, storage and
distribution, production, marketing and distribution
 
   
Lease Term:
  Five (5) years and Eleven Months commencing September 1, 2010 and terminating
July 31, 2016. (the “Initial Term”), with the right to extend for one
(1)additional five (5) year term (“Extension Term”) in accordance with Paragraph
43. The Initial Term, and any Extension Term shall collectively be defined as
the “Term”.
 
   
Commencement Date:
  September 1, 2010
 
   
Expiration Date:
  July 31, 2016, (subject to extension in accordance with Paragraph 43 to the
last date of the exercised Extension Term (if exercised)).
 
   
Monthly Base Rent:
  $1.00 per rentable square foot of the Rentable Area of the Premises.
 
   
Monthly Base Rent
Adjustment:
  On each anniversary of the Commencement Date, the Monthly Base Rent shall
increase by three percent 3%) of the Monthly Base Rent for the immediately prior
year

- ii -



--------------------------------------------------------------------------------



 



     
Tenant’s Share of
   
Expenses and Taxes:
  100%
 
   
Security Deposit:
  One Month’s Base ($52,325) plus an amount equal to Tenant’s Share of Expenses
and Taxes for one month
 
   
Guarantor of Lease:
  None
 
   
Landlord’s Broker:
  None
 
   
Tenant’s Broker:
  Cornish & Carey
 
   
Broker’s Fee or Commission,
   
if any, paid by:
  Landlord, pursuant to separate agreement

No further text on this page

- iii -



--------------------------------------------------------------------------------



 



The foregoing Basic Lease Information is hereby incorporated into and made a
part of this Lease. Each reference in this Lease to any of the Basic Lease
Information shall mean the respective information hereinabove set forth and
shall be construed to incorporate all of the terms provided under the particular
paragraph pertaining to such information. In the event of any conflict between
any Basic Lease Information and the Lease, the latter shall control.

         
 
  LANDLORD:    
 
       
 
  CARIBBEAN/GENEVA INVESTORS,
a California Limited Partnership    
 
       
 
  By: MOZAD, a California Limited Partnership,    
 
            Its: General Partner    

                  By:   /s/ John Mozart          John Mozart        Its:
Managing General Partner     

         
 
  CROSSMAN PARTNERS, L.P.,
a California Limited Partnership    
 
       
 
  By: MOZAD, a California Limited Partnership    
 
            Its: Managing General Partner    

                  By:   /s/ John Mozart          John Mozart        Its:
Managing General Partner     

         
 
  By: The Lovewell 2006 Irrevocable Trust fbo James Barry Lovewell, Dated June
21, 2006 General Partner    

                  By:   /s/ John B. Lovewell         John B. Lovewell,
Co-Trustee       By:   /s/ Cynthia Lovewell         Cynthia Lovewell, Co-Trustee
   

         
 
  By: The Lovewell 2006 Irrevocable Trust fbo Jennifer Hilary Lovewell, dated
June 21, 2006    

                  By:   /s/ John B. Lovewell         John B. Lovewell,
Co-Trustee       By:   /s/ Cynthia Lovewell         Cynthia Lovewell, Co-Trustee
   

         
 
  TENANT:    
 
       
 
  ARUBA NETWORKS, INC.
a Delaware corporation    

                 
 
  By:   /s/ Alexa King                           Alexa King    
 
      Its:   General Counsel    
 
         
 
   

                 
 
  By:                                        
 
      Its:        
 
         
 
   



- iv -



--------------------------------------------------------------------------------



 



LEASE AGREEMENT
     THIS LEASE AGREEMENT (the “Lease”) is made and entered into as of
September___, 2009, by and between CARIBBEAN/GENEVA INVESTORS, a California
Limited Partnership and CROSSMAN PARTNERS, L.P., a California Limited
Partnership, as Tenants in Common (herein collectively called “Landlord”), and
ARUBA NETWORKS, INC., a Delaware corporation (herein called “Tenant”).
     Upon and subject to the terms, covenants and conditions hereinafter set
forth, Landlord hereby leases to Tenant and Tenant hereby hires from Landlord
those premises (the “Premises”) outlined on EXHIBIT A, comprising the entire
rentable area in the Building located at 1322 Crossman Avenue in Sunnyvale,
California (hereinafter referred to as the “Building”) specified in the Basic
Lease Information attached hereto. Prior to the execution of this Lease, Tenant
has reviewed and approved the Rentable Area specified in the Basic Lease
Information, which shall be conclusive and binding on the parties for purposes
of calculating Rent and the TI Allowance hereunder notwithstanding any
measurement or remeasurement by Landlord, Tenant or any other party that may now
or hereafter indicate a different Rentable Area. The Building, together with the
associated land specified in the Basic Lease Information and improvements is
referred to as the “Project.” The term “Common Area” shall mean all areas and
facilities within the Project that are not designated by Landlord for the
exclusive use of Tenant or any other tenant or other occupant of the Project
that are located outside the perimeter (including footings) of the Building,
including the parking areas, access and perimeter roads, pedestrian sidewalks,
landscaped areas, trash enclosures, recreation areas and the like.
     1. OCCUPANCY AND USE. Tenant may use and occupy the Premises for the
purposes specified in the Basic Lease Information (“Permitted Use”), subject to
the terms and conditions of this Lease, and for no other use or purpose without
the prior written consent of Landlord. Landlord shall have the right to grant or
withhold consent to a use other than as specified in the Basic Lease Information
in its sole discretion. Tenant shall be entitled to the nonexclusive use of the
Common Area with Landlord and other occupants (if any) of the Project in
accordance with the Rules and Regulations established by Landlord from time to
time. Notwithstanding anything to the contrary in the Basic Lease Information or
in this Lease, Tenant understands and agrees that the Declaration of Covenants,
Conditions and Restrictions (“CC&Rs”) described in EXHIBIT C encumbers the
Project and that Tenant’s Occupancy and Use of the Premises are restricted by,
and Tenant shall fully comply with any and all restrictions on the use of the
Premises specified in, such CC&Rs.
     2. TERM AND POSSESSION.
          (a) Term. The term of this Lease (the “Term”) shall be for the period
specified in the Basic Lease Information (or until sooner terminated as herein
provided), commencing on the Commencement Date and expiring on the Expiration
Date. By occupying the Premises, Tenant shall be deemed to have accepted the
same as suitable for the purpose herein intended.
          (b) Condition of Premises. Tenant acknowledges that it is currently in
possession of the Premises pursuant to a sublease (“Existing Sublease”) under a
lease between Landlord and Harmonic, Inc. (“Existing Tenant”) dated as of
May 24, 2009 for the Premises (“Existing Lease”). Accordingly, Tenant agrees
that to continue in possession of in its “as-is, where-is condition, with all
faults” without any agreements, representations, understandings or obligations
on the part of Landlord to perform any alterations, repairs or improvements to
the Premises except as expressly set forth in paragraphs 2(c) and 7(a)(iii) of
this Lease. Tenant acknowledges that Landlord has not made any representation or
warranty, express or implied, with respect to the condition of the Premises, the
suitability or fitness of the Premises for the conduct of Tenant’s Permitted
Uses or for any other purposes, or the actual dimensions of the Premises. In no
event shall Landlord be liable for any defect in the Premises or for any
limitations on the use of the Premises, except as expressly and specifically set
forth in this Lease.
          (c) Reimbursement for TI Work. Following execution of this Lease,
Tenant shall have the right (a) to paint the interior Premises and to install
new carpet and tile in the Premises throughout the entire Premises (“Base TI
Work”); and (b) to repair the UPS (Uninterrupted Power System) that is part of
the Building

- 1 -



--------------------------------------------------------------------------------



 



Systems; to repair the lighting and the ceiling tile in the common areas of the
Building; and to make certain repairs to the HVAC system in the server room
(“Supplemental TI Work”)(the Base TI Work and the Supplemental TI Work,
together, the “TI Work”). The TI Work shall be considered to be Alterations for
purposes of the Existing Lease, if performed prior to the Commencement Date, and
for purposes of this Lease, if performed after the Commencement Date, and Tenant
shall comply with the provisions of Paragraph 6 of the Existing Lease or this
Lease, as the case may be, with respect thereto. Following the Commencement Date
of this Lease, and provided that Tenant is not in default of any of its
obligations under this Lease, Tenant shall be entitled to reimbursement from
Landlord for the actual cost of the TI Work (“TI Allowance”), not to exceed Five
Dollars ($5.00) per Rentable Square Foot in the Premises; at such time as all of
the following have occurred: (i) Tenant has completed the TI Work; (ii) Tenant
has delivered to Landlord invoices showing the actual cost of all of the TI Work
and proof satisfactory to Landlord that such invoices have been paid;
(iii) Tenant has delivered to Landlord and Landlord has approved in Landlord’s
reasonable discretion, executed unconditional mechanic’s lien releases from any
contractor and any subcontractor that supplied labor or materials in connection
with the TI Work. Landlord shall be obligated to reimburse Tenant for the
Supplemental TI Work only on the condition that Tenant has also performed the
Base TI Work. In no event will the aggregate amount that Landlord is obligated
to reimburse Tenant for the Base TI Work and the Supplemental TI Work exceed
$5.00 per Rentable Square Foot. Landlord shall make payment to Tenant within
thirty (30) days of Tenant’s satisfaction of all such conditions.
          (d) Existing Lease and Sublease. The term of the Existing Lease
expires as of August 31, 2010 and the Existing Tenant has not exercised its
option to renew under the Existing Lease. The term of the Existing Sublease also
expires as of August 31, 2010. Tenant hereby acknowledges and confirms that
Tenant has no further rights to extend the Existing Sublease or continue in
possession of the Premises under the Existing Sublease following August 31,
2010.
          3. RENT; RENT ADJUSTMENTS; ADDITIONAL CHARGES FOR EXPENSES AND TAXES.
          (a) Monthly Base Rent and Additional Charges. Commencing on the
Commencement Date and throughout the Term of this Lease, Tenant shall the
monthly base rent specified in the Basic Lease Information, as adjusted pursuant
to Paragraph 3(b) (as so adjusted from time to time, “Monthly Base Rent”), on
the first day of each month, in advance, with the first month’s Monthly Base
Rent and Additional Charges for Expenses and Taxes (as defined below) due upon
execution of this Lease, in lawful money of the United States (without any prior
demand therefor and without deduction or offset whatsoever, except as expressly
provided in Paragraphs 20 and 21 ) to Landlord or its Managing Agent at the
address specified in the Basic Lease Information or to such other firm or to
such other place as Landlord or its Managing Agent may from time to time
designate in writing. In addition, Tenant shall pay to Landlord all charges and
other amounts whatsoever as provided in this Lease (“Additional Charges”) at the
place where the Monthly Base Rent is payable, and Landlord shall have the same
remedies for a Default in the payment of Additional Charges as for a Default in
the payment of Monthly Base Rent. As used herein, the term “Rent” shall include
all Monthly Base Rent and Additional Charges (including, without limitation,
Additional Charges for Real Estate Taxes and Expenses pursuant to Paragraph 3(c)
below, and Additional Charges pursuant to Paragraphs 6, 7(e), 8, 10(d) and 23).
If the Commencement Date occurs on a day other than the first day of a calendar
month, or the Expiration Date occurs on a day other than the last day of a
calendar month, then the Monthly Base Rent and Additional Charges for such
fractional month shall be prorated on a daily basis.
          (b) Annual Adjustments in Monthly Base Rent. The Monthly Base Rent
under Paragraph 3(a) shall be adjusted throughout the Term (including any
Extension Term(s)) as provided in the Basic Lease Information under the heading
“Monthly Base Rent Adjustment”.
          (c) Additional Charges for Expenses and Taxes.
          (i) Definitions of Additional Charges. For purposes of this
Paragraph 3(c), the following terms shall have the meanings hereinafter set
forth:

- 2 -



--------------------------------------------------------------------------------



 



          (A) “Tax Year” shall mean each twelve (12) consecutive month period
commencing January 1st of the calendar year during which the Commencement Date
of this Lease occurs, provided that Landlord, upon notice to Tenant, may change
the Tax Year from time to time to any other twelve (12) consecutive month period
and, in the event of any such change, Tenant’s Share of Real Estate Taxes (as
hereinafter defined) shall be equitably adjusted for the Tax Years involved in
any such change.
          (B) “Tenant’s Share” shall mean the percentage figure so specified in
the Basic Lease Information.
          (C) “Real Estate Taxes” shall mean all taxes, assessments and charges
levied upon or with respect to the Project or any personal property of Landlord
used in the operation thereof, or Landlord’s interest in the Project or such
personal property. Real Estate Taxes shall include, without limitation, all
general real property taxes and general and special assessments, charges, fees
or assessments for transit, housing, police, fire or other governmental services
or purported benefits to the Project (provided, however, that any refunds of
Real Estate Taxes paid by Tenant shall be credited against Tenant’s further
obligation to pay Real Estate Taxes during the Term or refunded to Tenant if
received by Landlord within one year after the Expiration Date), service
payments in lieu of taxes, and any tax, fee or excise on the act of entering
into this Lease, or any other lease of space in the Building, or on the use or
occupancy of the Building or any part thereof, or on the rent payable under any
lease or in connection with the business of renting space in the Building, that
are now or hereafter levied or assessed against Landlord by the United States of
America, the State of California, or any political subdivision, public
corporation, district or any other political or public entity, and shall also
include any other tax, fee or other excise, however described, that may be
levied or assessed as a substitute for, or as an addition to, in whole or in
part, any other Real Estate Taxes, whether or not now customary or in the
contemplation of the parties on the date of this Lease. Real Estate Taxes shall
not include franchise, transfer, inheritance or capital stock taxes or income
taxes measured by the net income of Landlord from all sources unless, due to a
change in the method of taxation, any of such taxes is levied or assessed
against Landlord as a substitute for, in whole or in part, any other tax that
would otherwise constitute a Real Estate Tax. Additionally, Real Estate Taxes
shall not include any assessments or like charges to pay for any remediation of
contamination from any Hazardous Substance (defined in Paragraph 41 hereof)
existing at the Project as of the Commencement Date unless introduced in, on,
under or about the Premises by Tenant or Tenant’s employees, agents, contractors
or invitees. Real Estate Taxes shall also include reasonable legal fees, costs
and disbursements incurred in connection with proceedings to contest, determine
or reduce Real Estate Taxes; provided that such fees, costs and disbursements do
not exceed the actual savings in Real Estate Taxes obtained by Tenant over the
Term of the Lease. If any assessments are levied on the Project, Tenant shall
have no obligation to pay more than that amount of annual installments of
principal and interest that would become due during the Term had Landlord
elected to pay the assessment in installment payments, even if Landlord pays the
assessment in full.
          (D) “Expenses” shall mean the total costs and expenses paid or
incurred by Landlord in connection with the management, operation, maintenance
and repair of the Project, including, without limitation (i) the cost of air
conditioning, electricity, steam, heating, mechanical, ventilating, elevator
systems and all other utilities, to the extent provided by Landlord, and the
cost of supplies and equipment and maintenance and service contracts in
connection therewith; (ii) the cost of repairs and general maintenance and
cleaning, subject to the limitation on the annual cost of maintenance to the
roof membrane as set forth in paragraph 7(a)(i); (iii) the cost of fire,
extended coverage, boiler, sprinkler, public liability, property damage, rent,
earthquake (if Landlord elects to obtain it) and other insurance for the Project
obtained by Landlord, or otherwise obtained by Landlord in connection with the
Project, all including, without limitation, insurance premiums and any
deductible amounts paid by Landlord, including, without limitation, the
insurance required by Paragraph 10(f); (iv) fees, charges and other costs
directly related to the operation of the Project (as distinct from the operation
of the partnership which owns

- 3 -



--------------------------------------------------------------------------------



 



the Project), including management fees, consulting fees, legal fees and
accounting fees, fees of all independent contractors engaged by Landlord
directly related to the operation of the Project or reasonably charged by
Landlord if Landlord performs management services in connection with the
Project, (though the management fee shall not exceed the cap noted in the
following paragraph); (v) the cost of any capital improvements made to the
Project after the Commencement Date (excluding, however, any capital
improvements required by Laws that are Tenant’s responsibility under
Paragraph 5, which shall be paid directly by Tenant pursuant to Paragraph 5),
(and further excluding the cost of any capital repairs or replacements to the
roof structure, including the roof membrane, that are the obligation of Landlord
pursuant to paragraph 7(a)(i), which shall be borne entirely by Landlord, and
the cost of any capital repairs or replacements to the HVAC system that are the
obligation of Landlord pursuant to, and as limited by, paragraph 7(a)(iii),
which shall be borne entirely by Landlord). The cost of such capital
improvements incurred by Landlord , subject to the foregoing exclusions, shall
be amortized over the useful life of the capital item in question as determined
in accordance with generally accepted accounting principles (“GAAP”), together
with interest on the unamortized balance at the greater of (x) the rate paid by
Landlord on funds borrowed from an institutional lender for the purpose of
constructing such capital improvements; or (y) 10% per annum; provided, however,
the amount of the cost of capital improvements which may be included within
Expenses pursuant to this clause (v) shall be the greater of (I) the amount that
would be payable pursuant to the foregoing amortization or (II) $.02 per square
foot of the Rentable Area of the Premises per month (and to the extent the
amount under this clause (II) exceeds the amount that would be payable under
clause (I), such excess shall be credited against the unamortized balance of the
cost of capital improvements in the inverse order in which they would be payable
by Tenant under clause (i)); and (vi) any other reasonable expenses of any other
kind whatsoever reasonably incurred in managing, operating, maintaining and
repairing the Project. Any “deductible” amounts relating to capital improvements
required to be paid by Tenant hereunder in connection with any property or
earthquake insurance policy carried by Landlord shall be amortized over the
useful life of the restoration work to which such deductible amount relates in
accordance with GAAP, in the same manner as other capital improvements that are
included in Expenses as provided above.
Notwithstanding anything to the contrary herein contained, Expenses shall not
include, and in no event shall Tenant have any obligation to pay for pursuant to
this Paragraph 3 or Paragraph 7(a)7(b), (aa) any rent payable pursuant to a
ground lease, and debt service (including, but without limitation, interest,
principal and any impound payments) required to be made on any mortgage or deed
of trust recorded with respect to all or any portion of the Project other than
debt service and financing charges imposed pursuant to Paragraph 3(c)(i)(D)(v)
above; (bb) depreciation; (cc) the portion of a management fee paid to Landlord
or affiliate in excess of three percent (3%) of Monthly Base Rent and Additional
Charges for Expenses and Taxes (excluding the management fee); (dd) costs
occasioned by the fraud or willful misconduct under applicable laws of Landlord
or its agents, servants, contractors, employees; (ee) costs for which Landlord
has a right of and has received reimbursement from others; (ff) environmental
pollution remediation related costs for which Landlord has indemnified Tenant
pursuant to Paragraph 41(c); (gg) advertising or promotional expenditures; and
(hh) leasing commissions. All costs and expenses shall be determined in
accordance with GAAP which shall be consistently applied (with accruals
appropriate to Landlord’s business).
          (E) “Expense Year” shall mean each twelve (12) consecutive month
period commencing January 1 of the calendar year during which the Commencement
Date of the Lease occurs, provided that Landlord, upon notice to Tenant, may
change the Expense Year from time to time to any other twelve (12) consecutive
month period, and, in the event of any such change, Tenant’s Share of Expenses
shall be equitably adjusted for the Expense Years involved in any such change.
          (ii) Payment of Real Estate Taxes. With reasonable promptness after
Landlord has received the tax bills for any Tax Year, Landlord shall furnish
Tenant with a statement (herein called

- 4 -



--------------------------------------------------------------------------------



 



“Landlord’s Tax Statement”) setting forth the amount of Real Estate Taxes for
such Tax Year. Unless otherwise required pursuant to Paragraph 3(c)(v) below,
Tenant shall pay to Landlord the full amount of said actual Real Estate Taxes no
later than twenty (20) days prior to the due date of each installment of Real
Estate Taxes. Notwithstanding the foregoing, Landlord shall have the right, upon
the giving of written notice to Tenant, to require Tenant to pay the estimated
amount of Real Estate Taxes; and if Landlord gives such notice, Tenant shall,
commencing with the next succeeding calendar month, pay to Landlord as
Additional Charges one-twelfth (1/12th) of the Real Estate Taxes for each Tax
Year on or before the first day of each month during such Tax Year, in advance,
in an amount reasonably estimated by Landlord and billed by Landlord to Tenant.
Landlord shall have the right initially to determine monthly estimates and to
revise such estimates from time to time. If the actual Real Estate Taxes for
such Tax Year (as shown on Landlord’s Tax Statement) exceed the estimated Real
Estate Taxes paid by Tenant for such Tax Year, Tenant shall pay to Landlord the
difference between the amount paid by Tenant and the actual Real Estate Taxes
within fifteen (15) days after the receipt of Landlord’s Tax Statement, and if
the total amount paid by Tenant for any such Tax Year shall exceed the actual
Real Estate Taxes for such Tax Year, such excess shall be credited against the
next installment of Real Estate Taxes due from Tenant to Landlord hereunder or
if the Term has ended it shall be returned to Tenant within thirty (30) days. If
it has been determined that Tenant has overpaid Real Estate Taxes during the
last year of the Lease Term, then Landlord shall reimburse Tenant for such
overage on or before the thirtieth (30th) day following the Expiration Date. No
delay by Landlord in providing Landlord’s Tax Statement shall be deemed a
default by Landlord or a waiver of Landlord’s right to require payment of the
actual or estimated sums of Real Estate Taxes.
          (iii) Payment of Insurance Costs. With reasonable promptness after
Landlord has received an invoice for any fire, extended coverage, boiler,
sprinkler, public liability, property damage, rent, earthquake (if Landlord
elects to obtain it) and other insurance for the Project obtained by Landlord,
or otherwise obtained by Landlord in connection with the Project, including,
without limitation, the insurance required by Paragraph 10(f), Landlord shall
furnish Tenant with a statement (herein called “Landlord’s Insurance Statement”)
setting forth the amount of the premium for such insurance. Unless otherwise
required pursuant to Paragraph 3(c)(v) below, Tenant shall pay to Landlord the
full amount of said insurance premium no later than twenty (20) days prior to
the due date of such insurance premium. Notwithstanding the foregoing, Landlord
shall have the right, upon the giving of written notice to Tenant, to require
Tenant to pay the estimated amount of Landlord’s cost of insurance in monthly
installments in accordance with the provisions of Paragraph 3(c)(iv) below.
          (iv) Payment of Expenses. Commencing on the Commencement Date, Tenant
shall pay to Landlord as Additional Charges one-twelfth (1/12th) of the Expenses
(including insurance premiums if Landlord has made the election described in the
last sentence of Paragraph 3(c)(iii) above) for each Expense Year on or before
the first day of each month of such Expense Year, in advance, in an amount
reasonably estimated by Landlord and billed by Landlord to Tenant, and Landlord
shall have the right initially to determine monthly estimates and to revise such
estimates from time to time. With reasonable promptness after the expiration of
each Expense Year, Landlord shall furnish Tenant with a statement (herein called
“Landlord’s Expense Statement”), setting forth in reasonable detail the Expenses
for such Expense Year. If the actual Expenses for such Expense Year exceed the
estimated Expenses paid by Tenant for such Expense Year, Tenant shall pay to
Landlord the difference between the amount paid by Tenant and the actual
Expenses within fifteen (15) days after the receipt of Landlord’s Expense
Statement, and if the total amount paid by Tenant for any such Expense Year
shall exceed the actual Expenses for such Expense Year, such excess shall be
credited against the next installment of the estimated Expenses due from Tenant
to Landlord hereunder or if the Term has ended it shall be returned to Tenant
within thirty (30) days. Any utility rebates for the Project which Landlord
receives for payments made by Tenant shall be forwarded to Tenant so long as
such rebate is received within one year following the Expiration Date or sooner
termination of the Lease. If it has been determined that Tenant has overpaid
Expenses during the last year of the Lease Term (including rebates of utilities
applicable to Tenant), then Landlord shall reimburse Tenant for such overage on
or before the thirtieth (30th) day following the Expiration Date.
          (v) Other. To the extent any item of Real Estate Taxes or Expenses is
payable by Landlord in advance of the period to which it is applicable (e.g.
insurance and tax escrows required by

- 5 -



--------------------------------------------------------------------------------



 



Landlord’s Lender), or to the extent that prepayment is customary for the
service or matter, Landlord may (i) include such items in Landlord’s estimate
for periods prior to the date such item is to be paid by Landlord and (ii) to
the extent Landlord has not collected the full amount of such item prior to the
date such item is to be paid by Landlord, Landlord may include the balance of
such full amount in a revised monthly estimate for Additional Charges. If the
Commencement Date or Expiration Date shall occur on a date other than the first
day of a Tax Year and/or Expense Year, Tenant’s Share of Real Estate Taxes and
Expenses, for the Tax Year and/or Expense Year in which the Commencement Date
occurs shall be prorated.
          (vi) Audit. Within one hundred eighty (180) days after receipt of any
Expense Statement or Tax Statement from Landlord, Tenant shall have the right to
examine and copy Landlord’s books and records relating to such Expense
Statements and Tax Statements, or cause an independent audit thereof to be
conducted by an accounting firm to be selected by Tenant and subject to the
reasonable approval of Landlord. If the audit conclusively proves that Tenant
has overpaid either Expenses or Real Estate Taxes, then Landlord shall reimburse
Tenant within thirty (30) days for such overage together with interest on such
overpayment at the Default Rate (as defined in 3(d) below), and if such overage
exceeds five percent (5%) of the actual amount of Expenses or Real Estate Taxes
paid by Landlord for the Tax or Expense Year covered by such audit, then
Landlord shall bear the reasonable cost of such audit, up to a maximum cost of
$5,000. If Tenant fails to object to any such Expense Statement or Tax Statement
or conduct an independent audit thereof within one hundred eighty (180) days
after receipt thereof, such Expense Statement and/or Tax Statement shall be
final and shall not be subject to any audit, challenge or adjustment. All
information obtained through any audit by Tenant and any compromise, settlement
or adjustment reached between Landlord and Tenant relative to the results of
such audit shall be held in strict confidence by the Tenant.
          (d) Late Charges. Tenant recognizes that late payment of any Monthly
Base Rent or Additional Charges will result in administrative expenses to
Landlord, the extent of which additional expense is extremely difficult and
economically impractical to ascertain. Tenant therefore agrees that if any
Monthly Base Rent or Additional Charges remain unpaid five (5) days after such
amount is due, the amount of such unpaid Monthly Base Rent or Additional Charges
shall be increased by a late charge to be paid to Landlord by Tenant in an
amount equal to four percent (4%) of the amount of the delinquent Monthly Base
Rent or Additional Charges. In addition, any outstanding Monthly Base Rent,
Additional Charges, late charges and other outstanding Rent amounts shall accrue
interest at an annualized rate of the lesser of (i) the greater of 10% or The
Federal Reserve Discount Rate plus 5% until paid to Landlord, or (ii) the
maximum rate permitted by law (“the Default Rate”). Tenant agrees that such
amount is a reasonable estimate of the loss and expense to be suffered by
Landlord as a result of such late payment by Tenant and may be charged by
Landlord to defray such loss and expense. The provisions of this Paragraph 3(d)
in no way relieve Tenant of the obligation to pay Monthly Base Rent or
Additional Charges on or before the date on which they are due, nor do the terms
of this Paragraph 3(d) in any way affect Landlord’s remedies pursuant to
Paragraph 19 in the event any Monthly Base Rent or Additional Charges are unpaid
after the date due.
          4. RESTRICTIONS ON USE. Tenant shall not use or allow the Premises to
be used for any unlawful purpose, nor shall Tenant cause or maintain or permit
any nuisance in, on or about the Premises. Tenant shall not commit or suffer the
commission of any waste in, on or about the Premises.
          5. COMPLIANCE WITH LAWS.
          (a) Tenant’s Compliance Obligations. Tenant shall not use the Project
or permit anything to be done in or about the Project which will in any way
conflict with any present and future laws, statutes, ordinances, resolutions,
regulations, proclamations, orders or decrees of any municipal, county, state or
federal government or other governmental or regulatory authority with
jurisdiction over the Project, or any portion thereof, whether currently in
effect or adopted in the future and whether or not in the contemplation of the
parties hereto (collectively, “Laws”), and Tenant shall promptly, at its sole
expense, maintain the Premises, any Alterations (as defined in Paragraph 6
below) permitted hereunder and Tenant’s use and operations thereon in strict
compliance at all times with all Laws. “Laws” shall include, without limitation,
all Laws relating to health and safety (including, without limitation, the
California Occupational Safety and Health Act of 1973 and the

- 6 -



--------------------------------------------------------------------------------



 



California Safe Drinking Water and Toxic Enforcement Act of 1986, including
posting and delivery of notices required by such Laws with respect to the
Premises), disabled accessibility (including, without limitation, the Americans
with Disabilities Act, 42 U.S.C. section 12101 et seq.), Hazardous Substances,
and all present and future life safety, fire, sprinkler, seismic retrofit,
building code and municipal code requirements; provided however, that Tenant’s
obligation to comply with Laws relating to Hazardous Substances is subject to
the terms and conditions of Paragraph 41, and Tenant shall not be responsible
for compliance with clean-up provisions of any Laws with respect to Hazardous
Substances except to the extent of any release caused by the Tenant or any of
its servants, employees, contractors, agents, licensees or invitees
(collectively, including Tenant, the “Tenant Parties”) or otherwise included in
Tenant’s indemnity contained in Paragraph 41. Notwithstanding the foregoing,
Landlord, and not Tenant, shall be responsible for correcting any condition with
respect to the exterior or structural portions of the Building (but not with
respect to the interior of the Premises), which is in violation of applicable
Laws (subject to Tenant’s obligation to pay such costs to the extent they are
included as Expenses under Paragraph 3(c)(i)(D) above), except to the extent
such condition is caused by the negligent or intentional acts or omissions of
the Tenant Parties, or such violation results from Tenant’s particular use of
the Premises, or such condition will be altered in connection with the
installation of any Alterations. Any Alterations that are Tenant’s
responsibility pursuant to this Paragraph 5 shall be made in accordance with
Paragraph 6 below, at Tenant’s sole cost. The parties acknowledge and agree that
Tenant’s obligation to comply with all Laws as provided in this paragraph
(subject to the limitations contained herein) is a material part of the
bargained-for consideration under this Lease. Tenant’s obligations under this
Paragraph and under Paragraph 7(c) below shall include, without limitation, the
responsibility of Tenant to make substantial or structural repairs and
alterations to the Premises to the extent provided above, regardless of, among
other factors, the relationship of the cost of curative action to the Rent under
this Lease, the length of the then remaining Term hereof, the relative benefit
of the repairs to Tenant or Landlord, the degree to which the curative action
may interfere with Tenant’s use or enjoyment of the Premises, and the likelihood
that the parties contemplated the particular Law involved.
          (b) Insurance Requirements. Tenant shall not do or permit anything to
be done in or about the Premises or bring or keep anything therein which will in
any way increase the rate of any insurance upon the Project or any of its
contents (unless Tenant agrees to pay for such increase) or cause a cancellation
of any insurance on the Project or otherwise violate any requirements,
guidelines, conditions, rules or orders with respect to such insurance. Tenant
shall at its sole cost and expense promptly comply with the requirements of the
Insurance Services Office (ISO), board of fire underwriters, or other similar
body now or hereafter constituted relating to or affecting Tenant’s use or
occupancy of the Project (other than in situations where compliance involves
repair, maintenance or replacement of items that Landlord is expressly required
to repair, maintain or replace under this Lease).
          (c) No Limitation on Obligations. The provisions of this Paragraph 5
shall in no way limit Tenant’s maintenance, repair and replacement obligations
under Paragraph 7 or Tenant’s obligation to pay Expenses under Paragraph 3(c).
The judgment of any court of competent jurisdiction or the admission of Tenant
in an action against Tenant, whether Landlord is a party thereto or not, that
Tenant has so violated any such Law shall be conclusive of such violation as
between Landlord and Tenant.
          6. ALTERATIONS.
          (a) Tenant shall not make or suffer to be made any additional
alterations, additions or improvements (“Alterations”) in, on or to the Premises
or any part thereof without the prior written consent of Landlord. Failure of
Landlord to give its approval within fifteen (15) calendar days after receipt of
Tenant’s written request for approval shall constitute disapproval by Landlord.
Any Alterations in, on or to the Premises, except for Tenant’s trade fixtures
and movable furniture and equipment, shall be the property of Tenant during the
Term and shall become Landlord’s property at the end of the Term without
compensation to Tenant. Landlord shall not unreasonably withhold or delay its
consent to Alterations that (i) do not materially affect the structure of the
Building or its electrical, plumbing, HVAC, security or other systems, (ii) are
not visible from the exterior of the Premises and do not otherwise affect the
exterior appearance of the Building, (iii) are consistent with Tenant’s
Permitted Use hereunder; (iv) do not require any application to a political
jurisdiction for rezoning, general plan amendment, variance, conditional use
permit or architectural review approval, (v) will not interfere with the use and
occupancy of any other portion of the Project by Landlord or by any other
tenants or occupants

- 7 -



--------------------------------------------------------------------------------



 



or their invitees, or by any other party with the right to use any portion of
the Project, (vi) comply with any ground lease, CC&Rs (including without
limitation the CC&Rs described in EXHIBIT C) and Mortgages, and (vii) do not
adversely affect the value or marketability of Landlord’s reversionary interest
upon termination or expiration of this Lease.
          (b) If Landlord consents to the making of any Alterations by Tenant,
the same shall be made by Tenant, at Tenant’s sole cost and expense, in
accordance with plans and specifications submitted by Tenant to Landlord
concurrently with its request pursuant to Paragraph 6(a) and reasonably approved
by Landlord, and any contractor or person selected by Tenant to make the same
must first be reasonably approved in writing by Landlord. With respect to any
Alterations that affect the structure of the Building, the Building Systems, or
any portion of the Project outside the Premises, at Landlord’s option the
Alterations shall be made by Landlord, or by a contractor specified by Landlord,
for Tenant’s account and Tenant shall reimburse Landlord for the cost thereof
(including a reasonable charge for Landlord’s overhead) as an Additional Charge,
within twenty (20) days after receipt of a statement from Landlord therefor.
          (c) Tenant shall reimburse Landlord upon demand for any reasonable
out-of-pocket expenses incurred by Landlord in the review of any Alterations
made by Tenant, including fees charged by Landlord’s contractors or consultants
to review plans and specifications, and such obligation shall be an Additional
Charge. Landlord’s consent to any Alterations shall not obligate Landlord to
repair, maintain, insure or otherwise assume any responsibility or liability
with respect to any such Alteration. In addition, notwithstanding Landlord’s
review, Tenant and not Landlord shall be responsible for compliance of the
Alterations, and plans and specifications therefor, with all applicable Laws,
and Landlord shall not be responsible for any omissions or errors therein.
          (d) Upon the expiration or sooner termination of the Term, Tenant
shall upon demand by Landlord, at Landlord’s election either (i) at Tenant’s
sole cost and expense, forthwith and with all due diligence remove any
Alterations made by or for the account of Tenant, designated by Landlord to be
removed (provided, however, that upon the written request of Tenant prior to
installation of such Alterations, Landlord shall advise Tenant at that time
whether or not such Alterations must be removed upon the expiration or sooner
termination of this Lease), and restore the Premises to substantially its
original condition as of the Commencement Date, subject to normal wear and tear
and the rights and obligations of Tenant concerning casualty damage pursuant to
Paragraph 20 or (ii) pay Landlord the reasonable estimated cost thereof.
          7. REPAIR AND MAINTENANCE.
          (a) Landlord’s Obligations.
          (i) Landlord shall maintain, repair and replace, except as provided in
Paragraph 7(c), the exterior (excluding windows and window frames); roof
structure, including the roof membrane, water tight and in good working
condition; and structural portions of the Building (including load bearing walls
and foundations). Tenant’s obligation to reimburse Landlord for maintenance of
the roof membrane shall be limited to Two Thousand Five Hundred Dollars ($2,500)
for any Expense Year. Any capital repairs or replacements required to keep the
roof structure, including the membrane, watertight and in good working condition
shall be at the sole expense of Landlord.
          (ii) Landlord shall maintain, repair and replace the parking areas,
courtyards, sidewalks, entryways, lawns, fountains, landscaping and other
similar facilities located in the Common Area.
          (iii) Tenant shall furnish to Landlord a report on the condition of
the HVAC system serving the Premises; and Landlord shall be entitled to obtain
its own independent report. Prior to the Commencement Date, Landlord shall make
repairs or replacements to those items identified in Tenant’s report for the
HVAC system that are reasonably required to put the HVAC system in good working
order, as such repairs or replacements are confirmed by Landlord’s report.
Notwithstanding, the foregoing, however, Landlord’s obligation to put the HVAC
system in good working order shall be limited to those

- 8 -



--------------------------------------------------------------------------------



 



repairs or replacements necessary for the HVAC system to serve normal occupancy
loads for office research and development uses, exclusive of specialized or
overstandard equipment or uses installed by Tenant in the Premises, such as
server rooms, special purpose R & D rooms, clean rooms or similar uses. Landlord
shall responsible at its sole expense for the cost of capital repairs or
replacements to the HVAC system during the Term of the Lease (whether made
pursuant to the preceding sentence or later in the Term of the Lease), but
Landlord’s obligation shall in all events be limited to capital repairs or
replacements reasonably required to keep the HVAC system in good working order
to serve normal occupancy loads for office, research and development uses,
exclusive of specialized or overstandard equipment or uses installed by Tenant,
such as server rooms, special purpose R & D rooms, clean rooms or similar uses;
and any costs in excess of Landlord’s obligation for capital repairs and
replacements shall be the obligation of Tenant.
All costs incurred by Landlord in connection with the foregoing obligations
other than (1) the obligations of Landlord set forth in subparagraph 7(a)(i),
including any excess over Tenant’s maximum obligation for $2,500 per Expense
Year for maintenance of the roof structure and (2) the obligations of Landlord
as set forth in, and as limited by, subparagraph 7(a)(iii), shall be payable by
Tenant as Additional Charges in accordance with Paragraph 3(c) to the extent
they are properly included in Expenses thereunder. Landlord’s obligations under
this Paragraph 7(a) with respect to any particular repair, replacement or
maintenance requirement, shall not commence until Tenant notifies Landlord in
writing of any circumstances which Tenant believes may trigger Landlord’s
obligations.
          (b) Tenant’s Obligations. Tenant shall maintain, repair and replace,
at its sole cost and expense, all portions of the Premises which are not
Landlord’s obligations under Paragraph 7(a), including, without limitation,
(i) the windows, and window frames; (ii) the building systems serving the
Premises for electrical, mechanical, HVAC (other than those costs specifically
made the obligation of Landlord in paragraph 7(a)(iii) above) and plumbing and
all controls appurtenant thereto, and any elevators in the Building
(collectively, including elevators, “Building Systems”); and (iii) the interior
portion of the Building, the Alterations, and any additional tenant
improvements, alterations or additions installed by or on behalf of Tenant
within the Premises. Tenant shall be responsible for the expense of
installation, operation, and maintenance of its telephone and other
communications cabling from the point of entry into the Building to the Premises
and throughout the Premises, though Landlord shall have the right to perform
such work on behalf of Tenant in Common Areas, provided Landlord performs such
work in coordination with Tenant and its contractors in such a manner as will
accommodate Tenant’s reasonable objectives with respect thereto. The Premises
shall at all times be maintained by Tenant in the condition of a first-class
office building. Tenant’s obligations under this Paragraph 7 include, without
limitation, the replacement, at Tenant’s sole cost and expense, of any portions
of the Premises or Building Systems which are not Landlord’s express
responsibility under Paragraph 7(a), if it would be commercially prudent to
replace, rather than repair, such portions of the Premises, regardless of
whether such replacement would be considered a capital expenditure. Tenant
hereby waives and releases its right to make repairs at Landlord’s expense under
Sections 1941 and 1942 of the California Civil Code or under any similar law,
statute or ordinance now or hereafter in effect. In addition, Tenant hereby
waives and releases its right to terminate this Lease under Section 1932(1) of
the California Civil Code or under any similar law, statute or ordinance now or
hereafter in effect.
          (c) Additional Obligations of Tenant. The purpose of Paragraph 7(a)
and 7(b) is to define the obligations of Landlord and Tenant to perform various
repair and maintenance functions; the allocation of the costs therefor are
covered under this Paragraph 7(c) and Paragraph 3. Tenant shall bear the full
cost of repairs or maintenance interior or exterior, structural or otherwise, to
preserve the Premises and the Building in good working order and first-class
condition, arising out of (i) the existence, installation, use or operation of
any Alterations or any of Tenant’s trade fixtures or personal property; (ii) the
moving of Tenant’s property or fixtures in or out of the Building or Project or
in and about the Premises; (iii) the particular use or particular occupancy or
manner of use or occupancy of the Premises by any Tenant Party; or (iv) except
to the extent any claims arising from any of the foregoing are reimbursed by
insurance carried by Landlord, are covered by the waiver of subrogation in
Paragraph 11 or are otherwise provided for in Paragraph 20, the acts, omissions
or negligence of any Tenant Parties.
          (d) Maintenance Service Contracts. In connection with Tenant’s
maintenance and repair obligations contained in this Paragraph 7, Tenant shall,
at its own cost and expense, enter into regularly

- 9 -



--------------------------------------------------------------------------------



 



scheduled preventive maintenance service contracts with maintenance contractors
approved by Landlord, in its reasonable discretion, for servicing all Building
Systems, elevators and equipment within the Premises, and shall provide copies
of such contracts and periodic maintenance reports to Landlord. At Landlord’s
option at any time in which Tenant is in Default hereunder, maintenance service
contracts shall be prepaid on an annual basis. Each maintenance service contract
shall specifically name Landlord as a third party beneficiary, with the right to
receive copies of all notices delivered under such contract and the ability to
exercise Tenant’s rights thereunder, at Landlord’s election, in connection with
any cure of Tenant’s default by Landlord, or any assumption by Landlord of
Tenant’s maintenance obligations with respect to Building Systems, pursuant to
Paragraph 7(e) below.
          (e) Cure Rights. Tenant shall have a period of thirty (30) days from
the date of written notice from Landlord within which to cure any failure to
fulfill any of its obligations under this Paragraph 7; provided, however, that
if such failure is curable but cannot be cured within such thirty (30) day
period, Tenant shall have such additional time as may be reasonably required to
cure (not to exceed sixty (60) additional days) so long as Tenant commences such
cure within such (30) day period and diligently prosecutes such cure to
completion. Landlord shall have the rights set forth in Paragraph 23 with
respect to any failure of Tenant to perform its obligations under this
Paragraph 7. In addition, Landlord may elect, by delivery of written notice to
Tenant, to assume Tenant’s maintenance obligations with respect to the Building
Systems under item (ii) of Paragraph 7(b) if Tenant does not cure any breach of
such obligations, or if Tenant has failed to perform such obligations more than
once in any twelve month period (without benefit of cure periods) upon the
second such failure. If Landlord assumes such obligations, all costs incurred by
Landlord in connection therewith shall be included in Expenses payable by Tenant
as Additional Charges in accordance with Paragraph 3(c). The remedies described
in this paragraph are cumulative and in addition to any other remedies Landlord
may have at law or under this Lease.
          (f) No Abatement. Except to the extent any claims arising from any of
the foregoing are reimbursed by rental abatement insurance proceeds actually
received by Landlord, are covered by the waiver of subrogation in Paragraph 11
or are otherwise provided for in Paragraph 20, there shall be no abatement of
Rent with respect to, and except for Landlord’s gross negligence or willful
misconduct, Landlord shall not be liable for any injury to or interference with
Tenant’s business arising from, any repairs, maintenance, alteration or
improvement in or to any portion of the Project, including the Premises, or in
or to the fixtures, appurtenances and equipment therein.
          8. LIENS. Tenant shall keep the Premises free from any liens arising
out of any work performed, material furnished or obligations incurred by Tenant.
In the event that Tenant shall not, within ten (10) days following the
imposition of any such lien, cause the same to be released of record by payment
or posting of a proper bond, Landlord shall have, in addition to all other
remedies provided herein and by law, the right, but not the obligation, to cause
the same to be released by such means as it shall deem proper, including without
limitation by the payment of the claim giving rise to such lien or by the
posting of a bond. All such sums paid by Landlord and all expenses incurred by
Landlord in connection therewith shall be considered Additional Charges and
shall be payable to Landlord by Tenant on demand with interest from the date
incurred by Landlord at the Default Rate. Landlord shall have the right at all
times to post and keep posted on the Premises any notices permitted or required
by law, or which Landlord shall deem proper, for the protection of Landlord, the
Premises, the Project and any other party having an interest therein, from
mechanics’ and materialmen’s liens, and Tenant shall give written notice to
Landlord at least fifteen (15) business days’ prior to commencement of any
construction on the Premises.
          9. ASSIGNMENT AND SUBLETTING.
          (a) Except as otherwise provided in this Paragraph 9, Tenant shall not
directly or indirectly, voluntarily or by operation of law, sell, assign,
encumber, pledge or otherwise transfer or hypothecate all or any part of the
Premises or Tenant’s leasehold estate hereunder (collectively, “Assignment”), or
permit the Premises to be occupied by anyone other than Tenant or sublet the
Premises or any portion thereof (collectively, “Sublease”), without Landlord’s
prior written consent in each instance, which consent shall not be unreasonably
withheld; provided, however, that Tenant shall have the right to enter into an
Assignment of Sublease to any affiliate of Tenant pursuant to Paragraph 9(f)
below or a Permitted Transfer pursuant to Paragraph 9(d) below. Without
otherwise limiting the criteria upon which Landlord may withhold its consent to
any proposed Sublease

- 10 -



--------------------------------------------------------------------------------



 



or Assignment, if Landlord withholds its consent where either (i) the
creditworthiness of the proposed Sublessee or Assignee is not reasonably
acceptable to Landlord, or (ii) the proposed Sublessee’s or Assignee’s use of
the Premises is not in compliance with the Permitted Use as described in the
Basic Lease Information, such withholding of consent shall be presumptively
reasonable. If Landlord consents to the Sublease or Assignment, Tenant may
thereafter enter into a valid Sublease or Assignment upon the terms and
conditions set forth in this Paragraph 9.
          (b) If Tenant desires at any time to enter into an Assignment of this
Lease or a Sublease of the Premises or any portion thereof for which Landlord’s
consent is required, it shall first give written notice to Landlord of its
desire to do so, which notice shall contain (i) the name of the proposed
assignee, subtenant or occupant; (ii) the name of the proposed assignee’s,
subtenant, or occupant’s business to be carried on in the Premises; (iii) the
terms and provisions of the proposed Assignment or Sublease; and (iv) such
financial information as Landlord may reasonably request concerning the proposed
assignee, subtenant or occupant.
               At any time within fifteen (15) days after Landlord’s receipt of
the notice specified in Paragraph 9(b), Landlord may by written notice to Tenant
elect to (i) consent to the Sublease or Assignment; or (ii) disapprove the
Sublease or Assignment. In addition, Landlord may elect to terminate this Lease
as to the portion of the Premises that is specified in such notice, with a
proportionate abatement in Monthly Base Rent and Additional Charges for Expenses
and Taxes, if such notice is with respect to (x) any proposed Assignment, or
(y) any proposed Sublease and either (I) such Sublease has a term (including any
renewal or extension options) that either is coterminous with the Term or
expires within the last two years of the Term, or (II) after giving effect to
such Sublease, the original Tenant will occupy less than fifty percent (50%) of
the Rentable Area of the Premises. If Landlord elects to terminate the Lease as
to a portion of the Premises pursuant to the immediately preceding sentence,
Tenant shall at all times provide reasonable and appropriate access to such
portion of the Premises and use of any common facilities within the Building.
Promptly after request from Landlord, Tenant shall enter into any amendment to
this Lease or other documentation reasonably requested by Landlord in connection
with any such termination of this Lease as to a portion of the Premises. Failure
by Landlord to either consent to or disapprove a proposed Assignment or Sublease
within the fifteen (15) day time period specified above shall be deemed to be
Landlord’s disapproval thereof. At Tenant’s option, Tenant may notify Landlord
in writing if Tenant wishes to Assign or Sublease any portion of the Premises,
prior to commencing negotiations for an Assignment or Sublease with another
party, if such Assignment or Sublease would be subject to Landlord’s termination
right provided above (such notice being the “Availability Notice”), and Landlord
shall have the option, by written notice to Tenant within fifteen (15) days
after receiving any Availability Notice, to terminate this Lease with respect to
the portion of the Premises as provided above. If Landlord declines or fails
timely to elect to terminate this Lease with respect to such portion of the
Premises, Tenant shall have the right, within one hundred twenty (120) days
after the expiration of such fifteen (15) day period, to enter into an
Assignment or Sublease with respect to the portion of the Premises designated in
the Availability Notice, subject to Landlord’s consent and the other provisions
of this Paragraph 9, except that Landlord shall not have the further right to
terminate with respect to such Assignment or Sublease. If Tenant fails to enter
into an Assignment or Sublease within such one hundred twenty (120) day period,
or upon expiration of any Sublease entered into within such one hundred twenty
(120) day period, Landlord’s rights under this Paragraph 9 to terminate the
Lease with respect to the portion of the Premises upon any future proposed
Sublease or Assignment shall revive. If Landlord consents to the Sublease or
Assignment within fifteen (15) days after receipt of Tenant’s notice as provided
above, Tenant may thereafter within one hundred twenty (120) days after
Landlord’s consent, but not later than the expiration of said one hundred twenty
(120) days, enter into such Assignment or Sublease of the Premises or portion
thereof upon the terms and conditions set forth in the notice furnished by
Tenant to Landlord pursuant to Paragraph 9(b). However, Tenant shall pay to
Landlord seventy-five percent (75%) of any rent or other consideration realized
by Tenant under any and all Subleases in excess of the Monthly Base Rent and
Additional Charges payable hereunder (or the amount thereof proportionate to the
portion of the Premises subject to such Sublease(s)), including, without
limitation, any sums paid for the sale or rental of any Alterations, after first
deducting from such excess costs reasonably incurred for tenant improvements
installed by Tenant (commensurate with a standard office build-out) to obtain
the Sublease or Assignment in question, each of which are installed in that
portion of the Premises which is the subject of the Sublease or Assignment and
which unamortized costs shall be amortized on a straight line basis (without
interest) over the term of the Sublease or Assignment in equal installments, and
after deducting therefrom any customary brokers’ commissions that Tenant

- 11 -



--------------------------------------------------------------------------------



 



has incurred in connection with such Sublease amortized on a straight line basis
(without interest) over the term of the Sublease.
          (c) No consent by Landlord to any Assignment or Sublease by Tenant
shall relieve Tenant of any obligation to be performed by Tenant under this
Lease, whether arising before or after the Assignment or Sublease. The consent
by Landlord to any Assignment or Sublease shall not relieve Tenant from the
obligation to obtain Landlord’s express written consent to any other Assignment
or Sublease. Any Assignment or Sublease that is not in compliance with this
Paragraph 9 shall be void and, at the option of Landlord, shall constitute a
material Default by Tenant under this Lease. The acceptance of Monthly Base Rent
or Additional Charges by Landlord from a proposed assignee or sublessee shall
not constitute the consent to such Assignment or Sublease by Landlord.
          (d) The following shall be deemed a voluntary assignment of Tenant’s
interest in this Lease: (i) any dissolution, merger, consolidation, or other
reorganization of Tenant; and (ii) if the capital stock of Tenant is not
publicly traded, the sale or transfer of stock possessing more than fifty
percent (50%) of the total combined voting power of all classes of Tenant’s
stock issued, outstanding and entitled to vote for the election of directors.
Notwithstanding anything to the contrary contained in this Paragraph 9, Tenant
may enter into any of the following transfers (a “Permitted Transfer”) without
Landlord’s prior written consent: (1) Tenant may assign its interest in the
Lease to a corporation, partnership, limited liability company, or limited
liability partnership (“Transfer Entity”) which results from a merger,
consolidation or other reorganization, so long as the surviving Transfer Entity
has a net worth immediately following such transaction that is equal to or
greater than the net worth of Tenant as of the date immediately prior to such
transaction; and (2) Tenant may assign this Lease to a Transfer Entity which
purchases or otherwise acquires all or substantially all of the assets of
Tenant, so long as such acquiring Transfer Entity has a net worth immediately
following such transaction that is equal to or greater than the net worth of
Tenant as of the date immediately prior to such transaction.
          (e) Each assignee pursuant to an Assignment as provided in this
Paragraph 9 shall assume all obligations of Tenant under this Lease, and shall
be and remain liable jointly and severally with Tenant for the payment of
Monthly Base Rent and Additional Charges, and for the performance of all the
terms, covenants, conditions and agreements herein contained on Tenant’s part to
be performed for the Term. No Assignment shall be binding on Landlord unless the
assignee or Tenant shall deliver to Landlord a counterpart of the Assignment and
an instrument in recordable form that contains a covenant of assumption by the
assignee satisfactory in substance and form to Landlord, consistent with the
requirements of this Paragraph 9(e), but the failure or refusal of the assignee
to execute such instrument of assumption shall not release or discharge the
assignee from its liability as set forth above. Notwithstanding anything to the
contrary in this Lease, no Sublease shall be binding on Landlord unless and
until Landlord shall agree in writing following termination of this Lease to
recognize such sublessee and such sublessee agrees in writing to attorn to
Landlord on the terms and conditions of the sublease (including the obligations
under this Lease to the extent that they relate to the portion of the Premises
subleased), and any Sublease entered into by Tenant hereunder shall include an
obligation by the sublessee to so attorn to Landlord if Landlord, in Landlord’s
sole discretion, elects to recognize such Sublease upon any termination of this
Lease.
          (f) Tenant shall have the right, without Landlord’s consent and
without triggering Landlord’s rights under Paragraph 9(b), but with written
notice to Landlord at least ten (10) days prior thereto, to enter into an
Assignment of Tenant’s interest in the Lease or a Sublease of all or any portion
of the Premises to an Affiliate (as defined below) of Tenant, provided that
(i) in connection with an Assignment that is not a Sublease, the Affiliate
delivers to Landlord concurrent with such Assignment a written notice of the
Assignment and an assumption agreement whereby the Affiliate assumes and agrees
to perform, observe and abide by the terms, conditions, obligations, and
provisions of this Lease arising from and after the effective date of the
assignment; and (ii) the assignee or sublessee remains an Affiliate throughout
the term of this Lease (and, in connection with an Assignment that is not a
Sublease, the assumption agreement shall contain provisions consistent with the
provisions of this subparagraph allowing Landlord to terminate this Lease at
such time as the entity is no longer an Affiliate of the original Tenant). If
this Lease is assigned or sublet to an Affiliate and thereafter any circumstance
occurs which causes such assignee or sublessee to no longer be an Affiliate of
the assigning or subleasing Tenant, Tenant shall give written notice thereof to
Landlord, which notice, to become effective, shall

- 12 -



--------------------------------------------------------------------------------



 



refer to Landlord’s right to terminate this Lease pursuant to this subparagraph,
in the event of an Assignment, or to cause Tenant to terminate the Sublease, in
the event of a Sublease (“Affiliation Termination Notice”). Following occurrence
of the circumstance giving rise to the discontinuation of such assignee or
sublessee being an Affiliate (“Affiliate Termination”) of the assigning or
subleasing Tenant, Landlord shall be entitled to terminate this Lease in the
event of an Assignment, or to cause Tenant to terminate the Sublease in the
event of a Sublease, unless Landlord has given its prior written consent to such
circumstance, which consent shall not be unreasonably withheld by Landlord so
long as, in the event of an Assignment, such assignee (after giving effect to
such circumstance) has financial strength (as demonstrated by audited financial
statements) equal to or greater than the assigning or subleasing Tenant
(including its net worth) as of the date of execution of this Lease, or the
assigning or subleasing Tenant executes a guaranty in usual form reasonably
acceptable to Landlord (however, this does not imply that Tenant would be
released without such guaranty). No Sublease or Assignment by Tenant made
pursuant to this paragraph shall relieve Tenant of Tenant’s obligations under
this Lease. As used in this paragraph, the term “Affiliate” shall mean and
collectively refer to a corporation or other entity which controls, is
controlled by or is under common control with Tenant, by means of an ownership
of either (aa) more than fifty percent (50%) of the outstanding voting shares of
stock or partnership or other ownership interests, or (bb) stock, or partnership
or other ownership interests, which provide the right to control the operations,
transactions and activities of the applicable entity.
          10. INSURANCE AND INDEMNIFICATION.
          (a) Except to the extent caused by the negligence or willful
misconduct of Tenant Parties or Tenant’s breach of this Lease, Landlord shall
indemnify and hold Tenant harmless from and defend Tenant against any and all
claims or liability for any injury or damage to any person or property including
any reasonable attorney’s fees (but excluding any consequential damages or loss
of business) occurring in, on, or about the Project to the extent such injury or
damage is caused by the gross negligence or willful misconduct of: (i) Landlord;
or (ii) Landlord’s agents, servants, contractors or employees (collectively,
together with Landlord, “Landlord Parties”), provided, however, that in no event
shall Landlord be liable to Tenant for any losses arising from any interruption
of Tenant’s business, or for lost profits, or for charges or expenses which
continue but would have been earned if the business had gone on without
interruption, or for any other loss, claim, cost, expense or damage which would
be covered by a standard policy of business interruption insurance, even if such
lost profits, charges, expenses, losses, claims, costs or damages caused by the
gross negligence or willful misconduct of Landlord’s agents, servants,
contractors or employees.
          (b) Landlord shall not be liable to Tenant, and Tenant hereby waives
all claims against Landlord Parties for any injury or damage to any person or
property in or about the Premises by or from any cause whatsoever (other than
the gross negligence or willful misconduct of Landlord Parties), and without
limiting the generality of the foregoing, whether caused by water leakage of any
character from the roof, walls, basement, or other portion of the Premises or
the Building, or caused by gas, fire, oil, electricity, or any cause whatsoever,
in, on, or about the Premises, the Project or any part thereof (other than that
caused by the gross negligence or willful misconduct of Landlord Parties);
provided, however, that in no event shall Landlord be liable to Tenant for any
losses arising from any interruption of Tenant’s business, or for lost profits,
or for charges or expenses which continue but would have been earned if the
business had gone on without interruption, or for any other loss, claim, cost,
expense or damage which would be covered by a standard policy of business
interruption insurance, even if caused by the gross negligence or willful
misconduct of Landlord’s agents, servants, contractors or employees. Tenant
acknowledges that any casualty insurance carried by Landlord will not cover loss
of income to Tenant or damage to the Alterations in the Premises installed by
Tenant or Tenant’s personal property located within the Premises (except as
provided in Paragraph 10(f) below). Tenant shall be required to maintain the
insurance described in Paragraph 10(d) below during the Term.
          (c) Except to the extent caused by the gross negligence or willful
misconduct of Landlord Parties, Tenant shall indemnify and hold Landlord
harmless from and defend Landlord against any and all claims or liability for
any injury or damage to any person or property whatsoever: (i) occurring in or
on the Premises; or (ii) occurring in, on, or about any other portion of the
Project to the extent such injury or damage shall be caused by the negligence or
willful misconduct by the Tenant Parties. Tenant further agrees to indemnify and
hold Landlord harmless from, and defend Landlord against, any and all claims,
losses, or liabilities (including damage

- 13 -



--------------------------------------------------------------------------------



 



to Landlord’s property) arising from (x) any breach of this Lease by Tenant,
(y) any matter referred to in Paragraph 10(g), and/or (z) the conduct of any
work or business of Tenant Parties in or about the Project, including, but not
limited to any release, discharge, storage or use of any Hazardous Substance. In
the event of a discrepancy between the terms of this paragraph and the terms of
Paragraph 41 of the Lease concerning Hazardous Substance liability, the latter
shall control. Notwithstanding the foregoing, however, Tenant shall so
indemnify, hold harmless and defend Landlord with respect to losses arising from
any interruption of Tenant’s business, or for lost profits, or for charges or
expenses which continue but would have been earned if the business had gone on
without interruption, or for any other loss, claim, cost, expense or damage
which would be covered by a standard policy of business interruption insurance,
even if such losses resulted from the gross negligence or willful misconduct of
Landlord’s agents, servants, contractors or employees.
          (d) Tenant shall procure at its cost and expense and keep in effect
during the Term the following insurance:
          (i) Commercial general liability insurance on an occurrence form,
including contractual liability, with a minimum combined single limit of
liability of Three Million Dollars ($3,000,000). Such insurance shall name
Landlord, any Mortgagee, any ground lessor, and such other parties as Landlord
may request as additional insureds, shall specifically include the liability
assumed hereunder by Tenant, and shall provide that it is primary insurance, and
not excess over or contributory with any other valid, existing and applicable
insurance in force for or on behalf of Landlord, and shall provide that Landlord
shall receive thirty (30) days’ written notice from the insurer prior to any
cancellation or change of coverage. The limits of such insurance shall not limit
the liability of Tenant hereunder, and Tenant is responsible for ensuring that
the amount of liability insurance carried by Tenant is sufficient for Tenant’s
purposes.
          (ii) Intentionally Omitted;
          (iii) “Special” (also known as “all risk”) property insurance
(including, without limitation, boiler and machinery (if applicable); sprinkler
damage, vandalism and malicious mischief) on all of Tenant’s personal property.
Such insurance shall be in an amount equal to full replacement cost of the
aggregate of the foregoing and shall provide coverage comparable to the coverage
in the standard ISO All Risk form, when such form is supplemented with the
coverages required above;
          (iv) Worker’s compensation insurance with limits as may be required by
law.
          (v) Such other insurance as may be required by Laws, or by Landlord to
the extent it is commercially reasonable for tenants to be required to carry
such other insurance under similar leases with respect to similar property in
similar locations.
Insurance required under this Paragraph 10(d) shall be in companies rated
“A“VIII or better in “Best’s Insurance Guide.” Tenant shall deliver copies of
policies of such insurance and certificates naming the additional insureds
thereof to Landlord on or before the Commencement Date, and thereafter at least
ten (10) days before the expiration dates of expiring policies; and, in the
event Tenant shall fail to procure such insurance, or to deliver such policies
or certificates, Landlord may, at its option after written notice to Tenant,
procure same for the account of Tenant, and the cost thereof shall be paid to
Landlord as Additional Charges within five (5) days after delivery to Tenant of
bills therefor.
          (e) The provisions of this Paragraph 10 shall survive the expiration
or termination of this Lease with respect to any claims or liability occurring
prior to such expiration or termination.
          (f) Landlord shall maintain insurance on the Project, including the
Building, and any Alterations installed in the Premises by Tenant at its expense
to the extent Tenant provides Landlord with all information reasonably required
by Landlord or its insurer in connection therewith (with the entire cost of any
such insurance on Alterations to be payable directly by Tenant to Landlord as an
Additional Charge, including the incremental cost to add such insurance to
Landlord’s policies and any deductibles payable with respect to

- 14 -



--------------------------------------------------------------------------------



 



such Alterations), against fire and risks covered by “special” coverage (also
known as “all risk”) (excluding earthquake and flood, though Landlord, at its
sole option, may include this coverage) on a 100% of “replacement cost” basis
(though reasonable deductibles may be included under such coverage). Landlord’s
insurance shall also have a building ordinance provision and shall provide for
rental interruption insurance covering a period of twelve (12) full months. In
no event shall Landlord be deemed a co-insurer under such policy. Landlord shall
also maintain commercial general liability insurance on an occurrence basis in
amounts not less than Three Million Dollars ($3,000,000) per occurrence with
respect to bodily injury or death and property damage in the Project.
Notwithstanding the foregoing obligations of Landlord to carry insurance,
Landlord may modify the foregoing coverages if and to the extent it is
commercially reasonable to do so. Landlord agrees to provide Tenant, upon
written request, with certificates of insurance evidencing the foregoing
coverages. Tenant acknowledges that, notwithstanding any provision of this
Paragraph 10(f) or any other provision of this Lease, Landlord currently intends
to carry earthquake insurance on the Project during the Term of this Lease.
          (g) Tenant acknowledges that even if Landlord installs and operates
security cameras or other security equipment and/or provides any other services
that could be construed as being intended to enhance security, Landlord shall
have no obligation to Tenant or to any of Tenant’s Parties for any damage,
claim, loss or liability related to any claim that Landlord had a duty to
provide security or that the equipment or services provided by Landlord were
inadequate, inoperative or otherwise failed to provide adequate security. Any
such claim made against Landlord by any employee, customer or invitee of Tenant
shall be included within Tenant’s obligation of indemnity and defense set forth
in Paragraph 10(c) above.
          11. WAIVER OF SUBROGATION. Notwithstanding anything to the contrary in
this Lease, the parties hereto release each other (including Landlord Parties
and Tenant Parties) and their respective agents, employees, successors,
assignees and subtenants from all liability for injury to any person or damage
to any property that is caused by or results from a risk (i) which is actually
insured against, to the extent of receipt of payment under such policy (unless
the failure to receive payment under any such policy results from a failure of
the insured party to comply with or observe the terms and conditions of the
insurance policy covering such liability, in which event, such release shall not
be so limited), (ii) which is required to be insured against under this Lease,
without regard to the negligence or willful misconduct of the entity so
released, or (iii) which would normally be covered by the standard form of
“special” or “all risk” coverage property insurance. Landlord and Tenant shall
each obtain from their respective insurers under all policies of fire, theft,
and other property insurance maintained by either of them at any time during the
Term insuring or covering the Building, the Premises, or the Project or any
portion thereof of its contents therein, a waiver of all rights of subrogation
which the insurer of one party might otherwise, if at all, have against the
other party and Landlord and Tenant shall each indemnify the other against any
loss or expense, including reasonable attorneys’ fees, resulting from the
failure to obtain such waiver.
          12. SERVICES AND UTILITIES.
          (a) Landlord shall provide the maintenance and repairs described in
Paragraph 7(a), except for damage occasioned by the act or omission of Tenant or
for which Tenant is responsible pursuant to Paragraph 10(c), which damage shall
be repaired by Landlord at Tenant’s expense.
          (b) Subject to the provisions elsewhere herein contained and to the
Rules and Regulations, Tenant shall be responsible for arranging for, and direct
payment of any and all cost of, garbage pickup, recycling, janitorial, security,
transportation management programs, water, electricity, gas, telephone, cable
and digital services, and Tenant shall provide the maintenance, repair and
replacement of Building Systems in connection with such utilities and services,
and Tenant shall provide the maintenance, repair and services as described in
Paragraph 7(b). Landlord shall cooperate with Tenant’s efforts to arrange all
such services. If Landlord assumes Tenant’s maintenance obligations with respect
to the Building Systems pursuant to Paragraph 7(e), Tenant shall cooperate fully
with Landlord and abide by all the reasonable regulations and requirements that
Landlord may prescribe for the proper functioning and protection of the Building
Systems.
          (c) Tenant will not without the written consent of Landlord, which
consent shall not be unreasonably withheld or delayed, use any apparatus or
device in the Premises which, when used, puts an excessive load on the Building
or its structure or systems, including, without limitation, electronic data

- 15 -



--------------------------------------------------------------------------------



 



processing machines, punch card machines and machines using excess lighting or
voltage in excess of the amount for which the Building is designed.
          (d) Landlord shall not be in default hereunder, nor be deemed to have
evicted Tenant, nor be liable for any damages directly or indirectly resulting
from, nor shall the rental herein reserved be abated, except as expressly
provided for in the last sentence of this paragraph, by reason of (i) the
installation, use or interruption of use of any equipment in connection with the
foregoing utilities and services; (ii) failure to furnish or delay in furnishing
any services to be provided by Landlord when such failure or delay is caused by
Acts of God or the elements, labor disturbances of any character, any other
accidents or other conditions beyond the reasonable control of Landlord, or by
the making of repairs or improvements to the Premises or to the Building (except
in the case of Landlord’s gross negligence or willful misconduct); or (iii) the
limitation, curtailment, rationing or restriction on use of water or
electricity, gas or any other form of energy or any other service or utility
whatsoever serving the Premises or the Project. Furthermore, Landlord shall be
entitled to cooperate with the mandatory requirements of national, state or
local governmental agencies or utilities suppliers in connection with reducing
energy or other resources consumption. If the Premises become unsuitable for
Tenant’s use as a consequence of cessation of gas and electric utilities or
other services provided to the Premises resulting from a casualty covered by
Landlord’s insurance, then Tenant’s Monthly Base Rent and Additional Charges
shall abate during the period of time in which Tenant cannot occupy the Premises
for the Permitted Uses, but only to the extent of rental abatement insurance
proceeds received by Landlord.
          13. TENANT’S CERTIFICATES. Tenant, at any time and from time to time,
within ten (10) days from receipt of written notice from Landlord, will execute,
acknowledge and deliver to Landlord and, at Landlord’s request, to any
prospective tenant, purchaser, ground or underlying lessor or mortgagee of any
part of the Project any other party acquiring an interest in Landlord, a
certificate of Tenant substantially in the form attached as EXHIBIT E and also
containing any other information that may reasonably be required by any of such
persons. It is intended that any such certificate of Tenant delivered pursuant
to this Paragraph 13 may be relied upon by Landlord and any prospective tenant,
purchaser, ground or underlying lessor or mortgagee of any part of the Project,
or such other party.
          14. HOLDING OVER. If Tenant (directly or through any
successor-in-interest of Tenant) remains in possession of all or any portion of
the Premises after the expiration of the Term or the termination of this Lease
with the written consent of Landlord, such continued possession shall be
construed to be a tenancy from month to month at one hundred twenty-five percent
(125%) of the Monthly Base Rent payable in the last full month prior to such
termination or expiration (and shall be increased in accordance with
Paragraph 3(b)), together with an amount estimated by Landlord for the monthly
Additional Charges for Expenses and Taxes payable under this Lease, and shall
otherwise be on the terms and conditions herein specified so far as applicable.
If Tenant (directly or through any successor-in-interest of Tenant) remains in
possession of all or any portion of the Premises after the expiration of the
Term or the termination of this Lease without the written consent of Landlord,
Tenant’s continued possession shall be on the basis of a tenancy at the
sufferance of Landlord. In such event, Tenant shall continue to comply with or
perform all the terms and obligations of Tenant under this Lease, except that
the Monthly Base Rent during Tenant’s holding over shall be the greater of the
then-fair market rent for the Premises (as reasonably determined by Landlord) or
one hundred fifty percent (150%) of the Monthly Base Rent and Additional Charges
for Expenses and Taxes payable in the last full month prior to the termination
or expiration of this Lease (and shall be increased in accordance with
Paragraph 3(b). In addition to Rent, Tenant shall pay Landlord for all damages
proximately caused by reason of the Tenant’s retention of possession. Landlord’s
acceptance of Rent after the expiration of the Term or termination of the Term
of this Lease shall not constitute a renewal of this Lease, and nothing
contained in this provision shall be deemed to waive Landlord’s right of
re-entry or any other right hereunder or at law. Tenant acknowledges that, in
Landlord’s marketing and re-leasing efforts for the Premises, Landlord is
relying on Tenant’s vacation of the Premises on the Expiration Date.
Accordingly, Tenant shall indemnify, defend and hold Landlord harmless from and
against all claims, liabilities, losses, costs, expenses and damages arising or
resulting directly or indirectly from Tenant’s failure to timely surrender the
Premises, including (i) any loss, cost or damages suffered by any prospective
tenant of all or any part of the Premises, and (ii) Landlord’s damages as a
result of such prospective tenant rescinding or refusing to enter into the
prospective lease of all or any portion of the Premises by reason of such
failure of Tenant to timely surrender the Premises.

- 16 -



--------------------------------------------------------------------------------



 



     15. SUBORDINATION. Without the necessity of any additional document being
executed by Tenant for the purpose of effecting a subordination, this Lease
shall be subject and subordinate at all times to: (i) all ground leases or
underlying leases which may now exist or hereafter be executed affecting all or
any portion of the Project, (ii) any CC&Rs (including without limitation the
CC&Rs described in EXHIBIT C), and (iii) the lien of any mortgage or deed of
trust which may now exist or hereafter be executed in any amount for which all
or any portion of the Project, ground leases or underlying leases, or Landlord’s
interest or estate in any of said items, is specified as security (any of the
foregoing, a “Mortgage”, and the beneficiary or mortgagee under any of the
foregoing, a “Mortgagee”). Notwithstanding the foregoing, Landlord shall have
the right to subordinate or cause to be subordinated any such ground leases or
underlying leases or any such Mortgages to this Lease. In the event that any
ground lease or underlying lease terminates for any reason or any Mortgage is
foreclosed or a conveyance in lieu of foreclosure is made for any reason, Tenant
shall, notwithstanding any subordination, attorn to and become the Tenant of the
successor in interest to Landlord at the option of such successor in interest.
Notwithstanding anything to the contrary contained herein, this Lease shall not
be subject or subordinate to any ground or underlying lease or to any Mortgage,
unless the ground lessor or Mortgagee executes a reasonable recognition and
non-disturbance agreement which provides that Tenant shall be entitled to
continue in possession of the Premises on the terms and conditions of this Lease
if and for so long as Tenant fully performs all of its obligations hereunder.
Landlord and Tenant covenant and agree to cooperate in efforts to obtain a
mutually acceptable form of subordination, non-disturbance and attornment
agreement from Landlord’s current Mortgagee, and Tenant covenants and agrees to
execute and deliver upon demand by Landlord and in the form requested by
Landlord and reasonably acceptable to Tenant (Tenant has approved the form of
the subordination, non-disturbance and attornment agreement attached as EXHIBIT
F, without limiting Tenant’s future approval of any additional or substitute
form), any customary additional documents evidencing the priority or
subordination of this Lease with respect to any such ground leases or underlying
leases or the lien of any such Mortgage. Tenant shall execute, deliver and
record any such documents within ten (10) days after Landlord’s written request.
     16. RULES AND REGULATIONS. Tenant shall faithfully observe and comply with
the rules and regulations attached to this Lease as EXHIBIT D and all reasonable
modifications thereof and additions thereto from time to time put into effect by
Landlord. Landlord shall not be responsible for the nonperformance by any other
Tenant or occupant of the Building or the Project of any said rules and
regulations. In the event of an express and direct conflict between the terms,
covenants, agreements and conditions of this Lease and those set forth in the
rules and regulations, as modified and amended from time to time by Landlord,
this Lease shall control.
     17. RE-ENTRY BY LANDLORD. Landlord reserves and shall at all reasonable
times, upon reasonable prior notice (except in the case of an emergency), and
subject to Tenant’s reasonable security precautions and the right of Tenant to
accompany Landlord at all times, have the right to re-enter the Premises to
inspect the same, to supply janitor service and any other service to be provided
by Landlord to Tenant hereunder (unless Tenant is supplying such service), to
show the Premises to prospective purchasers, Mortgagees or tenants (as to
prospective tenants, only during the last twelve (12) months of the Term), to
post notices of nonresponsibility or as otherwise required or allowed by this
Lease or by law, and to alter, improve or repair the Premises and any portion of
the Building and may for that purpose erect, use, and maintain scaffolding,
pipes, conduits, and other necessary structures in and through the Premises
where reasonably required by the character of the work to be performed. Landlord
shall not be liable in any manner for any inconvenience, disturbance, loss of
business, nuisance or other damage arising from Landlord’s entry and acts
pursuant to this paragraph and Tenant shall not be entitled to an abatement or
reduction of Monthly Base Rent or Additional Charges if Landlord exercises any
rights reserved in this paragraph. Tenant hereby waives any claim for damages
for any injury or inconvenience to or interference with Tenant’s business, any
loss of occupancy or quiet enjoyment of the Premises, and any other loss
occasioned thereby, except to the extent caused by Landlord’s gross negligence
or willful misconduct. For each of the aforesaid purposes, Landlord shall at all
times have and retain a key with which to unlock all of the doors in, upon and
about the Premises, excluding Tenant’s vaults and safes, or special security
areas (designated in advance), and Landlord shall have the right to use any and
all means which Landlord may deem necessary or proper to open said doors in an
emergency, in order to obtain entry to any portion of the Premises, and any
entry to the Premises, or portion thereof obtained by Landlord by any of said
means, or otherwise, shall not under any emergency circumstances be construed or
deemed to be a forcible or unlawful entry into, or a detainer of, the Premises,
or an eviction, actual or constructive, of Tenant from the Premises or any
portions thereof. Landlord shall use commercially reasonable

- 17 -



--------------------------------------------------------------------------------



 



efforts during re-entry to not unreasonably interfere with Tenant’s use of the
Premises or its business conducted therein.
          18. INSOLVENCY OR BANKRUPTCY. The appointment of a receiver to take
possession of all or substantially all of the assets of Tenant, or an assignment
of Tenant for the benefit of creditors, or any action taken or suffered by
Tenant under any insolvency, bankruptcy, reorganization or other debtor relief
proceedings, whether now existing or hereafter amended or enacted, shall at
Landlord’s option constitute a breach of this Lease by Tenant (provided that,
with respect to a petition in bankruptcy, or receiver attachment, or other
remedy pursued by a third party, such event shall not constitute a breach of
this Lease so long as it is discharged within sixty (60) days). Upon the
happening of any such event or at any time thereafter, this Lease shall
terminate five (5) days after written notice of termination from Landlord to
Tenant. In no event shall this Lease be assigned or assignable by operation of
law or by voluntary or involuntary bankruptcy proceedings or otherwise and in no
event shall this Lease or any rights or privileges hereunder be an asset of
Tenant under any bankruptcy, insolvency, reorganization or other debtor relief
proceedings.
          19. DEFAULT.
          (a) The failure to perform or honor any covenant, condition or
representation made under this Lease shall constitute a “Default” hereunder by
Tenant upon expiration of the appropriate grace period hereinafter provided.
Tenant shall have a period of five (5) days from the date of written notice from
Landlord (which notice shall be in lieu of and not in addition to the notice
required by Section 1161 of the California Code of Civil Procedure) within which
to cure any failure to pay Monthly Base Rent or Additional Charges; provided,
however, that Landlord shall not be required to provide such notice more than
two (2) times during any two (2) year period during the Term with respect to
non-payment of Monthly Base Rent or Additional Charges, the third such
non-payment constituting Default without requirement of notice. Tenant shall
have a period of thirty (30) days from the date of receipt of written notice
from Landlord within which to cure any other Default under this Lease; provided,
however, that with respect to any curable Default other than the payment of
Monthly Base Rent or Additional Charges that cannot reasonably be cured within
thirty (30) days, the cure period shall be extended for an additional period of
time reasonably required to cause such cure if Tenant commences to cure within
thirty (30) days from Landlord’s notice and continues to prosecute diligently
the curing thereof, provided that such cure period shall in no event extend
beyond ninety (90) days after Landlord’s notice. Notwithstanding the foregoing,
(i) if a different cure period is specified elsewhere in this Lease with respect
to any specific obligation of Tenant, such specific cure period shall apply with
respect to a failure of such obligation in lieu of, and not in addition to, the
cure period provided in this Paragraph 19(a); and (ii) the cure periods
specified in Paragraphs 7(e) and 23 shall apply with respect to Landlord’s
rights to cure Tenant’s failure to perform pursuant to Paragraphs 7(e) and 23,
respectively. Upon a Default of this Lease by Tenant, Landlord shall have the
following rights and remedies in addition to any other rights or remedies
available to Landlord at law or in equity:
          (i) The rights and remedies provided by California Civil Code,
Section 1951.2, including but not limited to, recovery of the worth at the time
of award of the amount by which the unpaid Monthly Base Rent and Additional
Charges for the balance of the Term after the time of award exceeds the amount
of rental loss for the same period that the Tenant proves could be reasonably
avoided, as computed pursuant to subsection (b) of said Section 1951.2;
          (ii) The rights and remedies provided by California Civil Code,
Section 1951.4, that allows Landlord to continue this Lease in effect and to
enforce all of its rights and remedies under this Lease, including the right to
recover Monthly Base Rent and Additional Charges as they become due, for so long
as Landlord does not terminate Tenant’s right to possession; provided, however,
if Landlord elects to exercise its remedies described in this
Paragraph 19(a)(ii) and Landlord does not terminate this Lease, and if Tenant
requests Landlord’s consent to an assignment of this Lease or a sublease of the
Premises at such time as Tenant is in Default, Landlord shall not unreasonably
withhold its consent to such assignment or sublease. Acts of maintenance or
preservation, efforts to relet the Premises or the appointment of a receiver
upon Landlord’s initiative to protect its interest under this Lease shall not
constitute a termination of Tenant’s rights to possession;

- 18 -



--------------------------------------------------------------------------------



 



          (iii) The right to terminate this Lease by giving notice to Tenant in
accordance with applicable law;
          (iv) If Landlord elects to terminate this Lease, the right and power
to enter the Premises and remove therefrom all persons and property and, to
store such property in a public warehouse or elsewhere at the cost of and for
the account of Tenant, and to sell such property and apply such proceeds
therefrom pursuant to applicable California law.
          (b) Landlord shall have a period of thirty (30) days from the date of
written notice from Tenant within which to cure any default of Landlord under
this Lease; provided, however, that with respect to any default that cannot
reasonably be cured within thirty (30) days, the default shall not be deemed to
be uncured if Landlord commences to cure within thirty (30) days from Tenant’s
notice and continues to prosecute diligently the curing thereof. Tenant agrees
to deliver to any Mortgagee a copy of any Notice of Default served upon the
Landlord in the manner prescribed by Paragraph 26 hereof, provided that prior to
such notice Tenant has been notified in writing (by way of Notice of Assignment
of Rents and Leases, or otherwise) of the address of such Mortgagee. Tenant
further agrees that if Landlord shall have failed to cure such default within
the time provided for in this Lease, then the Mortgagee shall have an additional
thirty (30) days (provided that Tenant notifies Mortgagee concurrently with
Tenant’s notice to Landlord at the beginning of Landlord’s thirty (30) day
period; otherwise Mortgagee shall have sixty (60) days from the date on which it
is noticed) within which to cure such default or if such default cannot be cured
within that time, then such additional time as may be reasonably necessary to
cure such default shall be granted if within such applicable period Mortgagee
has commenced and is diligently pursuing the remedies necessary to cure such
default (including, but not limited to, commencement of foreclosure proceedings,
if necessary to effect such cure), in which event the Lease shall not be
terminated while such remedies are being so diligently pursued.
          20. DAMAGE BY FIRE, ETC.
          (a) Restoration or Termination. If the Premises or the Building are
damaged by fire or other casualty, Landlord shall forthwith repair the same,
provided that such repairs can be made within one hundred eighty (180) days
after the date of such damage under the laws and regulations of the federal,
state and local governmental authorities having jurisdiction thereof. In such
event, this Lease shall remain in full force and effect except that Tenant shall
be entitled to a proportionate reduction of Monthly Base Rent and Additional
Charges while such repairs to be made hereunder by Landlord are being made. Such
reduction of Monthly Base Rent and Additional Charges, if any, shall be based
upon the greater of (i) the proportion that the area of the Premises rendered
untenantable by such damage bears to the total area of the Premises; or (ii) the
extent to which such damage and the making of such repairs by Landlord shall
interfere with the business carried on by Tenant in the Premises, and shall be
limited to the extent of rental abatement insurance proceeds actually received
by Landlord under Landlord’s casualty insurance policy. Within thirty (30) days
after the date of such damage, Landlord shall notify Tenant whether or not in
Landlord’s reasonable opinion such repairs can be made within one hundred eighty
(180) days after the date of such damage and Landlord’s reasonable estimate of
the time needed for such repairs. If such repairs cannot be made within one
hundred eighty (180) days from the date of such damage, Landlord shall within
thirty (30) days after the date of such damage elect either to: (i) notify
Tenant of Landlord’s intention to repair such damage and diligently prosecute
such repairs, in which event this Lease shall continue in full force and effect
and the Monthly Base Rent and Additional Charges shall be reduced as provided
herein; or (ii) notify Tenant of Landlord’s election to terminate this Lease as
of a date specified in such notice, which date shall not be less than thirty
(30) days nor more than sixty (60) days after such notice is given and this
Lease shall terminate on the date specified in such notice. If Landlord notifies
Tenant that restoration or repair of the Premises will take more than one
hundred eighty (180) days, Tenant shall have a right to terminate the Lease
within fifteen (15) days following receipt of Landlord’s notice, by providing
Landlord with written notice of its election to do so. In such event (and also
in the event Landlord terminates the Lease pursuant to the immediately preceding
sentence), Tenant shall have no liability for payment of the deductible under
Landlord’s insurance relating to such damage. In case of termination by either
event, the Monthly Base Rent and Additional Charges shall be reduced by a
proportionate amount based upon the extent to which such damage interfered with
the business carried on by Tenant in the Premises, and Tenant shall pay such
reduced Monthly Base Rent and Additional Charges up to the date of termination.
Landlord agrees to refund to Tenant

- 19 -



--------------------------------------------------------------------------------



 



any Monthly Base Rent and Additional Charges previously paid for any period of
time subsequent to such date of termination. The repairs to be made hereunder by
Landlord shall not include, and Landlord shall not be required to repair, any
damage by fire or other cause to the property of Tenant or any repairs or
replacements of any paneling, decorations, railings, floor coverings or any
alterations, additions, fixtures or improvements installed on the Premises by or
at the expense of Tenant; provided, however, that to the extent Landlord’s
insurance policies cover any Alterations pursuant to Paragraph 10(f), Landlord
shall make available to Tenant any available insurance proceeds with respect to
any damage or destruction that affects such Alterations, after deducting
therefrom the cost, if any, to Landlord for the recovery of such proceeds and/or
of any repair to the Building or Premises or Project for which Landlord is
responsible hereunder, in order for Tenant to repair and restore such
Alterations, pursuant to disbursement procedures established by Landlord and/or
any Mortgagee. Tenant hereby waives the provisions of Section 1932.2, and
Section 1933.4, of the Civil Code of California. Notwithstanding anything
contained herein to the contrary, if a Major Casualty (as defined below) occurs
with respect to any portion of the Building, and the net insurance proceeds
obtained as a result of such casualty are ninety percent (90%) or a lesser
percentage of the cost of restoration, rebuilding or replacement, then Landlord
shall not be obligated to undertake such restoration, rebuilding or replacement
unless Landlord elects to do so in writing, provided that Landlord’s election
not to restore shall be deemed Landlord’s election to terminate. For the purpose
of this Lease, a “Major Casualty” shall mean a casualty that renders unusable
twenty percent (20%) or more of the Net Rentable Area of the Building or which
materially adversely affects the use of such Building.
          (b) Casualty at End of Term. Notwithstanding anything to the contrary
contained in this Lease, if during the twelve (12) months prior to the
expiration of the Term, either of the Building or a substantial portion thereof
are damaged or destroyed by fire or other casualty, either Tenant or Landlord
shall have the option to terminate this Lease as of the date of such damage or
destruction by written notice to the other party given within thirty (30) days
after such damage or destruction, in which event Landlord shall make a
proportionate refund to Tenant of such Rent as may have been paid in advance.
For purposes of this paragraph, a “substantial portion” shall mean fifty percent
(50%) of the Building.
          (c) Uninsured Casualty. Notwithstanding Paragraph 20(a), and subject
to the termination right in Paragraph 20(b), in the event of a total or partial
destruction of the Premises (i) by a casualty of a type not required to be
insured against by Landlord under the terms of this Lease, or (ii) under
circumstances where Landlord has been required by any Mortgagee to utilize
substantially all of the insurance proceeds to pay down the Mortgage, which
destruction exceeds five percent (5%) of the replacement cost of the Building,
this Lease shall automatically terminate, unless (x) Landlord elects to
reconstruct the Building, and (y) the damage can be reconstructed within one
hundred eighty (180) days after the date of such damage. If Landlord elects to
reconstruct, the cost incurred by Landlord for such reconstruction shall be
amortized over the useful life of the Building and such amortization shall be
reimbursed by Tenant to Landlord as an Additional Charge together with interest
at the Default Rate; provided, however, that Tenant shall not be obligated to
pay for any portion of the useful life of the Building which extends beyond the
Expiration Date.
          21. EMINENT DOMAIN. If any part over fifteen percent (15%) of the
Premises shall be taken or appropriated under the power of eminent domain or
conveyed in lieu thereof, Tenant shall have the right to terminate this Lease at
its option. In such event, Landlord shall receive (and Tenant shall assign to
Landlord upon demand from Landlord) any income, rent, award or any interest
therein which may be paid in connection with the exercise of such power of
eminent domain, and Tenant shall have no claim against Landlord for any part of
sum paid by virtue of such proceedings, whether or not attributable to the value
of the unexpired term of this Lease except that Tenant shall be entitled to
petition the condemning authority for the following: (i) the then unamortized
cost of any Alterations paid for by Tenant from its own funds (as opposed to any
allowance, including the TI Allowance, provided by Landlord); (ii) the value of
Tenant’s trade fixtures; (iii) Tenant’s relocation costs; and (iv) Tenant’s
goodwill, loss of business and business interruption. If a part of the Premises
shall be so taken or appropriated or conveyed and neither party hereto shall
elect to terminate this Lease and the Premises have been damaged as a
consequence of such partial taking or appropriation or conveyance, Landlord
shall restore the Premises continuing under this Lease at Landlord’s cost and
expense; provided, however, that Landlord shall not be required to repair or
restore any injury or damage to the property of Tenant or to make any repairs or
restoration of any Alterations installed on the Premises by or at the expense of
Tenant. Thereafter, the Monthly Base Rent and Additional Charges to be paid
under this Lease for the remainder of the Term shall be proportionately reduced,
such

- 20 -



--------------------------------------------------------------------------------



 



that thereafter the amounts to be paid by Tenant shall be in the ratio that they
are of the portion of the Premises not so taken bears to the total area of the
Premises prior to such taking. Notwithstanding anything to the contrary
contained in this Paragraph 21, if the temporary use or occupancy of any part of
the Premises shall be taken or appropriated under power of eminent domain during
the Term, this Lease shall be and remain unaffected by such taking or
appropriation and Tenant shall continue to pay in full all Monthly Base Rent and
Additional Charges payable hereunder by Tenant during the Term. In the event of
any such temporary appropriation or taking, Tenant shall be entitled to receive
that portion of any award which represents compensation for the use of or
occupancy of the Premises during the Term, and Landlord shall be entitled to
receive that portion of any award which represents the cost of restoration of
the Premises and the use and occupancy of the Premises after the end of the
Term. If such temporary taking is for a period longer than two hundred and
seventy (270) days and unreasonably interferes with Tenant’s use of the Premises
or the Common Area, then Tenant shall have the right to terminate the Lease.
Landlord and Tenant understand and agree that the provisions of this
Paragraph 21 are intended to govern fully the rights and obligations of the
parties in the event of a Taking of all or any portion of the Premises.
Accordingly, the parties each hereby waives any right to terminate this Lease in
whole or in part under Sections 1265.120 and 1265.130 of the California Code of
Civil Procedure or under any similar Law now or hereafter in effect.
          22. SALE BY LANDLORD. If Landlord sells or otherwise conveys its
interest in the Premises, Landlord shall be relieved of its obligations under
the Lease from and after the date of sale or conveyance (including the
obligations of Landlord under Paragraph 41), only when the successor assumes in
writing the obligations to be performed by Landlord on and after the effective
date of the transfer, whereupon Tenant shall attorn to such successor.
          23. RIGHT OF LANDLORD TO PERFORM. All covenants and agreements to be
performed by Tenant under any of the terms of this Lease shall be performed by
Tenant at Tenant’s sole cost and expense and without any abatement of Monthly
Base Rent or Additional Charges. If Tenant shall default in the payment of any
sum of money, other than Monthly Base Rent or Additional Charges, required to be
paid by it hereunder or shall fail to perform any other act on its part to be
performed hereunder (including, without limitation, Tenant’s obligation to
maintain and repair the Premises and Building Systems pursuant to
Paragraph 7(b)), and either (i) such failure continues, and Tenant does not
commence cure of such failure, for ten (10) days after notice thereof by
Landlord as provided in Paragraph 19(a) (except in the event of emergency, when
no cure period shall be required but Landlord shall make reasonable good faith
efforts to notify Tenant prior to commencing such emergency cure), or
(ii) having commenced such cure Tenant does not diligently prosecute the curing
thereof, or (iii) if Landlord is, in Landlord’s reasonable business judgment, in
a better position to accomplish such cure or can accomplish such cure in a more
efficient or cost-effective manner than Tenant, or (iv) if a default under any
Mortgage is, in Landlord’s reasonable judgment, likely to occur due to Tenant’s
failure to cure such failure in a timely manner, then in any such situation
Landlord may, but shall not be obligated so to do, and without waiving or
releasing Tenant from any obligations of Tenant, make any such payment or
perform any such act on Tenant’s part to be made or performed as provided in
this Lease. All sums so paid and costs so incurred by Landlord, together with
interest thereon at the Default Rate from the date Landlord makes such payment
or incurs such cost, shall be payable as Additional Charges to Landlord within
thirty (30) days after receipt by Tenant of a bill or statement therefor.
          24. SURRENDER OF PREMISES.
          (a) At the end of the Term or any renewal thereof or other sooner
termination of this Lease, Tenant will peaceably deliver to Landlord possession
of the Premises, together with all improvements or additions upon or belonging
to Landlord , by whomsoever made, in substantially the same condition as
received, or first installed, subject to the terms of Paragraphs 6, 21 and 41,
subject to normal wear and tear and the rights and obligations of Tenant
concerning casualty damage pursuant to Paragraph 20. Tenant may, upon the
termination of this Lease, remove all movable furniture and equipment belonging
to Tenant, at Tenant’s sole cost, provided that Tenant repairs any damage caused
by such removal. Property not so removed by the Expiration Date (or in the event
of an earlier termination, within five (5) days of such earlier termination
date) shall be deemed abandoned by Tenant, and title to the same shall thereupon
pass to Landlord. Upon such expiration or sooner termination of the Term, Tenant
shall upon demand by Landlord, at Landlord’s election either (i) at Tenant’s
sole cost and expense, forthwith and with all due diligence remove any
Alterations made by or for the account of Tenant, designated by Landlord to be
removed (provided, however, that upon the written

- 21 -



--------------------------------------------------------------------------------



 



request of Tenant prior to installation of such Alterations, Landlord shall
advise Tenant at that time whether or not such Alterations must be removed upon
the expiration or sooner termination of this Lease), and restore the Premises to
its original condition as of the Delivery Date, subject to the foregoing; or
(ii) pay Landlord the reasonable estimated cost thereof.
          (b) The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation thereof, shall not work a merger, and shall, at the option
of Landlord, terminate all or any existing subleases or subtenancies, or may, at
the option of Landlord, operate as an assignment to it of any or all such
subleases or subtenancies.
          25. WAIVER. If either Landlord or Tenant waives the performance of any
term, covenant or condition contained in this Lease, such waiver shall not be
deemed to be a waiver of any subsequent breach of the same or any other term,
covenant or condition contained herein. Furthermore, the acceptance of Rent or
Additional Charges by Landlord shall not constitute a waiver of any preceding
breach by Tenant of any term, covenant or condition of this Lease, regardless of
Landlord’s knowledge of such preceding breach at the time Landlord accepted such
Monthly Base Rent or Additional Charges. Failure by Landlord to enforce any of
the terms, covenants or conditions of this Lease for any length of time shall
not be deemed to waive or to decrease the right of Landlord to insist thereafter
upon strict performance by Tenant. Waiver by Landlord of any term, covenant or
condition contained in this Lease may only be made by a written document signed
by Landlord.
          26. NOTICES. Except as otherwise expressly provided in this Lease, any
bills, statements, notices, demands, requests or other communications given or
required to be given under this Lease shall be effective only if rendered or
given in writing, sent by certified mail, return receipt requested, reputable
overnight carrier, or delivered personally, (i) to Tenant (A) at Tenant’s
address set forth in the Basic Lease Information, if sent prior to Tenant’s
taking possession of the Premises, or (B) at the Premises if sent subsequent to
Tenant’s taking possession of the Premises, or (C) at any place where Tenant may
be found if sent subsequent to Tenant’s vacating, deserting, abandoning or
surrendering the Premises; or (ii) to Landlord at Landlord’s address set forth
in the Basic Lease Information; or (iii) to such other address as either
Landlord or Tenant may designate as its new address for such purpose by notice
given to the other in accordance with the provisions of this Paragraph 26. Any
such bill, statement, notice, demand, request or other communication shall be
deemed to have been rendered or given on the date the return receipt indicates
delivery of or refusal of delivery if sent by certified mail, the day upon which
recipient accepts and signs for delivery from a reputable overnight carrier, or
on the date a reputable overnight carrier indicates refusal of delivery, or upon
the date personal delivery is made. If Tenant is notified in writing of the
identity and address of any Mortgagee or ground or underlying lessor, Tenant
shall give to such Mortgagee or ground or underlying lessor notice of any
Default by Landlord under the terms of this Lease in writing sent by registered
or certified mail, and such Mortgagee or ground or underlying lessor shall be
given the opportunity to cure such Default (as defined in Paragraph 19(a)) prior
to Tenant exercising any remedy available to it.
          27. TAXES PAYABLE BY TENANT. Prior to delinquency Tenant shall pay all
taxes levied or assessed upon Tenant’s equipment, furniture, fixtures and other
personal property located in or about the Premises. If the assessed value of
Landlord’s property is increased by the inclusion therein of a value placed upon
Tenant’s equipment, furniture, fixtures or other personal property, Tenant shall
pay to Landlord, upon written demand, the taxes so levied against Landlord, or
the proportion thereof resulting from said increase in assessment.
          28. ABANDONMENT. Tenant shall not abandon the Premises and cease
performing its financial and maintenance obligations under this Lease at any
time during the Term, and if Tenant shall abandon and cease performing its
financial and maintenance obligations under this Lease, or surrender the
Premises or be dispossessed by process of law, or otherwise, any personal
property belonging to Tenant and left on the Premises shall, at the option of
Landlord, be deemed to be abandoned and title thereto shall thereupon pass to
Landlord. Notwithstanding anything to the contrary contained herein, Tenant
shall not be allowed to vacate the Premises for any period of time unless either
(a) such vacation would not result in a termination of, limitation on, or other
adverse effect on, Landlord’s insurance policies, or (b) Tenant pays the
incremental premium costs, and assumes responsibility for any increased
deductible amounts, to the extent required to cause Landlord’s insurance
policies to not be terminated, limited or adversely affected as a result of such
vacation. For purposes of this Paragraph 28, the Tenant shall not be deemed to
have abandoned the Premises solely because the Tenant is not occupying the
Premises.

- 22 -



--------------------------------------------------------------------------------



 



     29. SUCCESSORS AND ASSIGNS. Subject to the provisions of Paragraph 9, the
terms, covenants and conditions contained herein shall be binding upon and inure
to the benefit of the parties hereto and their respective legal and personal
representatives, successors and assigns.
     30. ATTORNEY’S FEES. If Tenant or Landlord brings any action for any relief
against the other, declaratory or otherwise, arising out of this Lease,
including any suit by Landlord for the recovery of Rent or possession of the
Premises, the losing party shall pay to the prevailing party a reasonable sum
for attorney’s fees and costs, which shall be deemed to have accrued on the
commencement of such action and shall be paid whether or not the action is
prosecuted to judgment.
     31. LIGHT AND AIR. Tenant covenants and agrees that no diminution of light,
air or view by any structure which may hereafter be lawfully erected (whether or
not by Landlord) shall entitle Tenant to any reduction of rent under this Lease,
result in any liability of Landlord to Tenant, or in any other way affect this
Lease or Tenant’s obligations hereunder. Landlord has informed Tenant that it
has no intention of constructing additional facilities at the Project except
those facilities needed to service the Project.
     32. SECURITY DEPOSIT. Concurrently with execution hereof, Tenant has paid
to Landlord the Security Deposit specified in the Basic Lease Information as
security for the full and faithful performance of Tenant’s obligations under
this Lease. If Tenant fails to pay Monthly Base Rent, Additional Charges for
Expenses and Taxes, or other Rent or charges due hereunder, or otherwise
Defaults with respect to any provision of this Lease, Landlord may use all or
any portion of the Security Deposit for the payment of any Rent due hereunder,
to pay any other sum to which Landlord may become obligated by reason of
Tenant’s Default, or to compensate Landlord for any loss or damages which
Landlord may suffer as a result of such Default (including, without limitation,
amounts which Landlord may be entitled to recover pursuant to Section 1951.2 of
the California Civil Code). Landlord may in its sole discretion (but shall not
be required to) use the Security Deposit or any portion thereof to cure any
failure by Tenant to perform any of its obligations hereunder or to compensate
Landlord for any damages Landlord incurs as a result of Tenant’s failure to
perform any of its covenants or obligations hereunder, it being understood that
any use of the Security Deposit shall not constitute a bar or defense to any of
Landlord’s remedies under this Lease or at law. Upon application of any part of
the Security Deposit by Landlord, Landlord may, at its election, inform Tenant
in writing of the amount applied and request that Tenant pay to Landlord a sum
sufficient to return the Security Deposit to one hundred ten percent (110%) of
the amount specified in the Basic Lease Information as the same may have been
increased by prior applications of this Paragraph 32. Within five (5) business
days of the receipt by Tenant of such a notice from Landlord, Tenant shall pay
to Landlord in cash or immediately available funds the sum so requested, and the
sum so paid by Tenant shall be held by Landlord as a part of the Security
Deposit. Tenant’s failure to make such payment within such time period shall
constitute a Default under this Lease without the necessity of further notice or
opportunity to cure, and shall accrue interest at the Default Rate pursuant to
Paragraph 3(d) of the Lease. Tenant hereby acknowledges that attachment will be
a proper remedy by which Landlord may seek to recover the amount that Tenant has
then failed to pay. Upon expiration of the Term or earlier termination of this
Lease, any portion of the Security Deposit then held by Landlord shall be
returned to Tenant, reduced by those amounts that may be required by Landlord to
remedy Defaults on the part of Tenant in the payment of rent, to repair damages
to the Premises caused by Tenant and to clean the Premises; provided, however,
that (i) Landlord shall not be obligated to return the Security Deposit or any
part thereof until all breaches by Tenant of its obligations under this Lease
have been cured and all damages which Landlord may suffer in connection with any
such breach have been ascertained in amount and paid in full; and (ii) in no
event shall any such return be construed as an admission by Landlord that Tenant
has performed all of its covenants and obligations hereunder. Landlord shall
have no obligation to segregate the Security Deposit from its general funds or
to pay interest thereon. If Landlord conveys or transfers its interest in the
Leased Premises, and as a part of such conveyance or transfer, assigns its
interest in this Lease and Security Deposit, or any portion thereof not
previously applied, the Security Deposit shall be transferred to Landlord’s
successor and Landlord shall be released and discharged from any further
liability to Tenant with respect to such Security Deposit. In no event shall any
mortgagee or beneficiary under a mortgage or deed of trust encumbering all or
any portion of the Project, or any purchaser of all or any portion of the
Project at a public or private foreclosure sale under such mortgage or deed of
trust, have any liability or obligation whatsoever to Tenant or Tenant’s
successors or assigns for the return of all or any part of the Security Deposit
in the event any such mortgagee, beneficiary or purchaser becomes a mortgagee in
possession or succeeds to the interest of Landlord

- 23 -



--------------------------------------------------------------------------------



 



under this Lease unless, and then only to the extent that, such mortgagee,
beneficiary or purchaser has received all or any part of the Security Deposit.
          33. CORPORATE AUTHORITY; FINANCIAL INFORMATION. If Tenant signs as a
corporation each of the persons executing this Lease on behalf of Tenant does
hereby covenant and warrant that Tenant is a duly authorized and existing
corporation, that Tenant has and is qualified to do business in California, that
the corporation has full right and authority to enter into this Lease, and that
each and both of the persons signing on behalf of the corporation were
authorized to do so. If Tenant signs as a partnership or limited liability
company, each of the persons executing this Lease on behalf of Tenant does
hereby covenant and warrant that Tenant is a duly authorized and existing
partnership or limited liability company, as applicable, that Tenant has and is
qualified to do business in California, that Tenant has full right and authority
to enter into this Lease, and that each and both of the persons signing on
behalf of the Tenant were authorized to do so and by their signatures bind the
Tenant. Upon Landlord’s request, Tenant shall provide Landlord with evidence
reasonably satisfactory to Landlord confirming the foregoing covenants and
warranties. Upon Landlord’s request, Tenant shall provide Landlord with evidence
reasonably satisfactory to Landlord confirming the foregoing covenants and
warranties. Tenant hereby further covenants and warrants to Landlord that all
financial information and other descriptive information regarding Tenant’s
business, which has been or shall be furnished to Landlord, is and shall be
accurate and complete at the time of delivery to Landlord. Tenant shall furnish
to Landlord, within ten (10) days following Landlord’s request therefore,
(i) copies of financial statements of Tenant for the year to date, certified by
an officer; and (ii) copies of audited, consolidated financial statements of
Tenant (which shall be the currently available financial statements so long as
Tenant is a publicly traded corporation), including balance sheets and
statements of income and expenses, for the most recent fiscal year, certified
and audited by independent public accountants of recognized standing.
          34. If Landlord signs as a corporation each of the persons executing
this Lease on behalf of Landlord does hereby covenant and warrant that Landlord
is a duly authorized and existing corporation, that Landlord has and is
qualified to do business in California, that the corporation has full right and
authority to enter into this Lease, and that each and both of the persons
signing on behalf of the corporation were authorized to do so. Upon Tenant’s
request, Landlord shall provide Tenant with evidence reasonably satisfactory to
Tenant confirming the foregoing covenants and warranties.
          35. PARKING. Tenant shall have the right to use, and Landlord shall
maintain for use by Tenant pursuant to the provisions of Paragraph 7, all of the
parking spaces located on the Project. Landlord agrees that so long as not
required by an applicable governmental entity, there shall be no additional
Monthly Base Rent charged for parking (not to be confused with the Expenses
charged pursuant to Paragraph 3).
          36. MISCELLANEOUS.
          (a) The term “Premises” wherever it appears herein includes and shall
be deemed or taken to include (except where such meaning would be clearly
repugnant to the context) the office space demised and improvements now or at
any time hereafter comprising or built in the space hereby demised. The
paragraph headings herein are for convenience of reference and shall in no way
define, increase, limit or describe the scope or intent of any provision of this
Lease. The term “Landlord” shall include Landlord and its successors and
assigns. In any case where this Lease is signed by more than one person, the
obligations hereunder shall be joint and several. The term “Tenant” or any
pronoun used in place thereof shall indicate and include the masculine or
feminine, the singular or plural number, individuals, firms or corporations, and
their and each of their respective successors, executors, administrators, and
permitted assigns, according to the context hereof.
          (b) Time is of the essence of this Lease and all of its provisions.
This Lease shall in all respects be governed by the laws of the State of
California. This Lease, together with its exhibits, contains all the agreements
of the parties hereto and supersedes any previous negotiations. There have been
no representations made by the Landlord or Tenant or understandings made between
the parties other than those set forth in this Lease and its exhibits. This
Lease may not be modified except by a written instrument by the parties hereto.

- 24 -



--------------------------------------------------------------------------------



 



          (c) If for any reason whatsoever any of the provisions hereof shall be
unenforceable or ineffective, all of the other provisions shall be and remain in
full force and effect.
          (d) Upon Tenant paying the Monthly Base Rent and Additional Charges
and performing all of Tenant’s obligations under this Lease, Tenant shall have
quiet and peaceful enjoyment of the Premises during the Term as against all
persons or entities lawfully claiming by, through or under Landlord; subject,
however, to the provisions of this Lease.
          37. TENANT’S REMEDIES. If any default hereunder by Landlord is not
cured within the applicable cure period provided in Paragraph 19(b) (including
any Mortgagee’s additional cure period), Tenant’s exclusive remedies shall be
(i) an action for specific performance, or (ii) an action for actual damages.
Tenant shall look solely to Landlord’s interest in the Project for the recovery
of any judgment from Landlord. Landlord, or if Landlord is a partnership its
partners whether general or limited, or if Landlord is a corporation its
directors, officers or shareholders, or if Landlord is a limited liability
company its members or managers, shall never be personally liable for any such
judgment. Any lien obtained to enforce such judgment and any levy of execution
thereon shall be subject and subordinate to any Mortgage (excluding any Mortgage
which was created as part of an effort to defraud creditors, i.e., a fraudulent
conveyance); provided, however that any such judgment and any such levy of
execution thereon shall not be subject or subordinated to any Mortgage that is
created or recorded in the official records of the county in which the Project
is located after the date of the judgment giving rise to such lien. Landlord’s
interest in the Project shall include any insurance proceeds received by
Landlord which are not controlled by any Mortgagee or other lender. Tenant
hereby waives the benefit of any Laws granting it (A) the right to perform
Landlord’s obligations, or (B) the right to terminate this Lease or withhold
Rent on account of any Landlord default, including, without limitation,
Sections 1932(1), 1941 and 1942 of the California Civil Code.
          38. REAL ESTATE BROKERS. Each party represents that it has not had
dealings with any real estate broker, finder or other person with respect to
this Lease in any manner, except for any broker named in the Basic Lease
Information, whose fees or commission, if earned, shall be paid as provided in
the Basic Lease Information. Each party shall hold harmless the other party from
all damages resulting from any claims that may be asserted against the other
party by any other broker, finder or other person with whom the other party has
or purportedly has dealt.
          39. LEASE EFFECTIVE DATE. Submission of this instrument for
examination or signature by Tenant does not constitute a reservation of or
option for lease, and it is not effective as a lease or otherwise until
execution and delivery by both Landlord and Tenant.
          40. SIGNAGE. Tenant shall be allowed to use a monument sign near the
Project’s entrance, and to install exterior signage and signage in the lobby of
the Building, subject to this Paragraph 40. Tenant shall be responsible for the
costs related to such signage. Such signage shall be subject to approval from
Landlord of the exact number, size, location and materials therefor (which
consent shall not be unreasonably withheld), approval from the City of Sunnyvale
and compliance with applicable governmental restrictions, including but not
limited to, ordinances of the City of Sunnyvale.
          41. HAZARDOUS SUBSTANCE LIABILITY. Tenant has received from Landlord a
copy of the Phase I Environmental Assessment of Two Office Buildings located at
1322 Crossman Avenue and 1341 Orleans Drive, Sunnyvale, California, dated
August 7, 1997, prepared by McLaren Hart (the “Environmental Report”).
          (a) Definition of Hazardous Substances. For the purpose of this Lease,
“Hazardous Substances” shall be defined, collectively, as oil, flammable
explosives, asbestos, radioactive materials, hazardous wastes, toxic or
contaminated substances or similar materials, including, without limitation, any
substances which are “hazardous substances,” “hazardous wastes,” “hazardous
materials” or “toxic substances” under applicable environmental laws, ordinance
or regulation.
          (b) Tenant Indemnity. Tenant releases Landlord from any liability for,
waives all claims against Landlord and shall indemnify, defend and hold harmless
Landlord, its employees, partners, agents, subsidiaries and affiliate
organizations against any and all claims, suits, loss, costs (including costs of

- 25 -



--------------------------------------------------------------------------------



 



investigation, clean up, monitoring, restoration and reasonably attorney fees),
damage or liability, whether foreseeable or unforeseeable, by reason of property
damage (including diminution in the value of the property of Landlord), personal
injury or death directly arising from or related to Hazardous Substances
released, manufactured, discharged, disposed, used or stored on, in, or under
the Project or Premises during the Term by any Tenant Parties. The provisions of
this Tenant Indemnity regarding Hazardous Substances shall survive the
termination of the Lease.
          (c) Landlord Indemnity. Landlord releases Tenant from any liability
for, waives all claims against Tenant and shall indemnify, defend and hold
harmless Tenant, its officers, employees, and agents to the extent of Landlord’s
interest in the Project, against any and all actions by any governmental agency
for clean up of Hazardous Substances on or under the Project, including costs of
legal proceedings, investigation, clean up, monitoring, and restoration,
including reasonable attorney fees, if, and to the extent, arising from the
presence of Hazardous Substances on, in or under the Project or Premises as of
the date of this Lease. The provisions of this Landlord Indemnity regarding
Hazardous Substances shall survive the termination of the Lease.
Tenant’s use of Hazardous Substances beyond very immaterial amounts of toxic
materials incidental to its office use (e.g.. copier toner) shall be subject to
Landlord’s prior written approval and shall comply with any applicable laws.
          42. SATELLITE ANTENNAE. During the Term of this Lease, Tenant shall
have the right, subject to relevant regulatory approvals and Landlord’s consent
(with Landlord’s consent not to be unreasonably withheld, conditioned or
delayed), to install satellite antennae (“Antennae”) on the roof of the Building
in a location satisfactory to both Landlord and Tenant. Without otherwise
limiting the criteria upon which Landlord may withhold its consent to any
proposed Antennae, if Landlord withholds its consent due to concerns regarding
the appearance of the Antennae or the impact on structural aspects of the
Building, such withholding of consent shall be presumptively reasonable. Tenant
shall not be charged additional rent for roof space. Prior to submitting any
plans to the City of Sunnyvale or proceeding with any installation of the
Antennae, Tenant shall submit to Landlord elevations and specifications for the
Antennae. Tenant shall install the Antennae at its sole expense and shall be
responsible for any damage caused by the installation of the Antennae or related
to the Antennae. At the end of the Term, Tenant shall remove the Antennae from
their locations and repair any damage caused by such removal.
          43. OPTION TO RENEW. Upon condition that (i) no Default is continuing
under this Lease at the time of exercise or at the commencement of the option
term, and (ii) Tenant continues to physically occupy the entire Premises, then
Tenant shall have the right to extend the Term for one (1) period of five
(5) years (the “Extension Term”) following the initial Expiration Date , by
giving written notice (“Exercise Notice”) to Landlord at least eighteen
(18) months prior to the Expiration of the immediately preceding Term.
          44. RENT DURING EXTENSION TERM. The initial Monthly Base Rent (subject
to Paragraph 3(b)) during the Extension Term shall be the greater of the Base
Rent paid during the last month of the immediately preceding Term or ninety five
percent (95%) of the Fair Market Rental Value for the Premises as of the
commencement of the option term, as determined below:
          (a) Within thirty (30) days after receipt of Tenant’s Exercise Notice,
Landlord shall notify Tenant of Landlord’s estimate of the Fair Market Rental
Value for the Premises, as determined below, for determining Monthly Base Rent
during the ensuing Extension Term; provided, however, if Tenant’s Exercise
Notice is given more than twelve (12) months before the Expiration Date,
Landlord’s estimate of Fair Market Rental Value may, but need not be given more
than twelve (12) months before the Expiration Date. Within fifteen (15) days
after receipt of such notice from Landlord, Tenant shall notify Landlord in
writing that it (i) agrees with such rental rate or (ii) disagrees with such
rental rate. No response shall constitute agreement. In the event that Tenant
disagrees with Landlord’s estimate of Fair Market Rental Value for the Premises,
then the parties shall meet and endeavor to agree within fifteen (15) days after
Landlord receives Tenant’s notice described in the immediately preceding
sentence. If the parties cannot agree upon the Fair Market Rental Value within
said fifteen (15) day period, then the parties shall submit the matter to
binding appraisal in accordance with the following procedure except that in any
event neither party shall be obligated to start such procedure sooner than
twelve (12)months before the expiration of the Lease Term. Within fifteen
(15) days of the conclusion of the period during which the two parties fail to
agree (but not sooner than twelve (12) months

- 26 -



--------------------------------------------------------------------------------



 



before the expiration of the Lease Term), the parties shall either (i) jointly
appoint an appraiser for this purpose or (ii) failing this joint action, each
separately designate a disinterested appraiser. No person shall be appointed or
designated an appraiser unless such person has at least five (5) years
experience in appraising major commercial property in Santa Clara County and is
a member of a recognized society of real estate appraisers. If within thirty
(30) days after the appointment, the two appraisers reach agreement on the Fair
Market Rental Value for the Premises, that value shall be binding and conclusive
upon the parties. If the two appraisers thus appointed cannot reach agreement on
the Fair Market Rental Value for the Premises within thirty (30) days after
their appointment, then the appraisers thus appointed shall appoint a third
disinterested appraiser having like qualifications within five (5) days. If
within thirty (30) days after the appointment of the third appraiser a majority
of the appraisers agree on the Fair Market Rental Value of the Premises, that
value shall be binding and conclusive upon the parties. If within thirty
(30) days after the appointment of the third appraiser a majority of the
appraisers cannot reach agreement on the Fair Market Rental Value for the
Premises, then the three appraisers shall each simultaneously submit their
independent appraisal to the parties, the appraisal farthest from the median of
the three appraisals shall be disregarded, and the mean average of the remaining
two appraisals shall be deemed to be the Fair Market Rental Value for the
Premises and shall be binding and conclusive upon the parties. Each party shall
pay the fees and expenses of the appraiser appointed by it and shall share
equally the fees and expenses of the third appraiser. If the two appraisers
appointed by the parties cannot agree on the appointment of the third appraiser,
they or either of them shall give notice of such failure to agree to the parties
and if the parties fail to agree upon the selection of such third appraiser
within ten (10) days after the appraisers appointed by the parties give such
notice, then either of the parties, upon notice to the other party, may request
such appointment by the American Arbitration Association or, on it failure,
refusal or inability to act, may apply for such appointment to the presiding
judge of the Superior Court of Santa Clara County, California.
          (b) Wherever used throughout this paragraph (Rent during Extension
Term) the term “Fair Market Rental Value” shall mean the fair market rental
value of the Premises, using as a guide the rate of monthly base rent which
would be charged during the Extension Term in the City of Sunnyvale and adjacent
cities for comparable high image, office space in comparable condition, of
comparable quality, as of the time that the Extension Term commences, with
appropriate adjustments regarding taxes, insurance and operating expenses as
necessary to insure comparability to this Lease, as the case may be, and also
taking into consideration amount and type of parking, location, the existence of
any leasehold improvements (regardless of who paid for them and with the
assumption, for purposes of determining the Fair Market Rental Value, that they
are fully usable by Tenant), proposed term of lease, amount of space leased,
extent of service provided or to be provided, and any other relevant terms or
conditions (including consideration of whether or not the monthly base rent is
fixed).
          (c) In the event of a failure, refusal or inability of any appraiser
to act, his successor shall be appointed by the party who originally appointed
him, but in the case of the third appraiser, his successor shall be appointed in
the same manner as provided for appointment of the third appraiser.
          (d) The appraisers shall render their appraisals in writing with
counterpart copies to Landlord and Tenant. The appraisers shall have no power to
modify the provisions of this Lease.
          (e) To the extent that a binding appraisal has not been completed
prior to the expiration of any preceding period for which Monthly Base Rent has
been determined, Tenant shall pay Monthly Base Rent at the rate estimated by
Landlord, with an adjustment to be made once Fair Market Rental Value is
ultimately determined by binding appraisal. In no event shall any such
adjustment result in a decrease of the Monthly Base Rent for the Premises below
the amount payable by Tenant as of the period immediately preceding the ensuing
Extension Term.
          (f) From and after the commencement of the Extension Term, all of the
other terms, covenants and conditions of the Lease shall also apply; provided,
however, that during the second Extension Term Tenant shall have no further
rights to extend the Term.
[No further text on this page]

- 27 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the
date first above written.

                          LANDLORD:    
 
                        CARIBBEAN/GENEVA INVESTORS,         a California Limited
Partnership    
 
                        By:   MOZAD, a California Limited Partnership,          
      Its: General Partner    
 
                   
 
      By:   /s/ John Mozart                                   John Mozart      
          Its: Managing General Partner    
 
                        CROSSMAN PARTNERS, L.P.,         a California Limited
Partnership    
 
                        By:   MOZAD, a California Limited Partnership          
      Its: Managing General Partner    
 
                   
 
      By:       /s/ John Mozart
 
                   
 
              John Mozart    
 
              Its: Managing General Partner    

         
 
  By: The Lovewell 2006 Irrevocable Trust fbo James Barry Lovewell, Dated June
21, 2006 General Partner    

                  By:   /s/ John B. Lovewell         John B. Lovewell,
Co-Trustee       By:   /s/ Cynthia Lovewell         Cynthia Lovewell, Co-Trustee
   

         
 
  By: The Lovewell 2006 Irrevocable Trust fbo Jennifer Hilary Lovewell, dated
June 21, 2006    

                  By:   /s/ John B. Lovewell         John B. Lovewell,
Co-Trustee       By:   /s/ Cynthia Lovewell         Cynthia Lovewell, Co-Trustee
   

         
 
  TENANT:    
 
       
 
  ARUBA NETWORKS, INC.
a Delaware corporation    

                 
 
  By:   /s/ Alexa King                           Alexa King    
 
      Its:   General Counsel    
 
         
 
   

                 
 
  By:                                        
 
      Its:        
 
         
 
   

- 28 -



--------------------------------------------------------------------------------



 



EXHIBIT “A”
PREMISES
[See attached Site Plan]

- 1 -



--------------------------------------------------------------------------------



 



EXHIBIT “B”
LEGAL DESCRIPTION OF THE LAND
REAL PROPERTY in the City of Sunnyvale, County of Santa Clara, State of
California, described as follows:
Parcel 6, as shown on that certain Map entitled which was filed for record in
the Office of the Recorder of the County of Santa Clara, State of California on
July 18, 1978 in Book 423 of Maps, page(s) 13.
APN: 110-36-003
ARB: 10-04-23.02.02 (23.02, 23)

- 1 -



--------------------------------------------------------------------------------



 



EXHIBIT “C”
DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS

- 1 -



--------------------------------------------------------------------------------



 



EXHIBIT “D”
RULES AND REGULATIONS
     1. Sidewalks, halls, passages, exits, entrances, elevators, escalators and
stairways shall not be obstructed by Tenant or used by Tenant for any purpose
other than for ingress to and egress from the Premises. Tenant, and Tenant’s
employees or invitees, shall not go upon the roof of the Building, except as
authorized by Landlord or as expressly set forth in the Lease.
     2. Except as expressly permitted in the Lease, no sign, placard, picture,
name, advertisement or notice visible from the exterior of the Premises shall be
inscribed, painted, affixed, installed or otherwise displayed by Tenant on any
part of the Building without the prior written consent of Landlord, and Landlord
shall have the right to remove any such sign, placard, picture, name,
advertisement or notice without notice to and at the expense of Tenant.
          If Landlord shall have given consent relating to a sign to Tenant at
any time, whether before or after the execution of the Lease, such consent shall
not in any way operate as a waiver or release of any of the provisions hereof or
of the Lease, and shall be deemed to relate only to the particular sign,
placard, picture, name, advertisement or notice so consented to by Landlord and
shall not be construed as dispensing with the necessity of obtaining the
specific written consent of Landlord with respect to any other such sign,
placard, picture, name, advertisement or notice. All approved signs or lettering
on doors and walls shall be printed, painted, affixed or inscribed at the
expense of Tenant.
     3. No curtains, draperies, blinds, shutters, shades, screens or other
coverings, awnings, hangings or decorations shall be attached to, hung or placed
in, or used in connection with, any window, door or patio on the Premises
without the prior written consent of Landlord. In any event with the prior
written consent of Landlord, all such items shall be installed inboard of
Landlord’s window coverings and shall not in any way be visible from the
exterior of the Building. No articles shall be placed or kept on the window
sills so as to be visible from the exterior of the Building. No articles shall
be placed against glass partitions or doors which might appear unsightly from
outside the Building.
     4. Tenant shall see that the doors of the Premises are closed and securely
locked and must observe strict care and caution that all water faucets or water
apparatus are entirely shut off before Tenant or its employees leave such
Premises, and that all utilities shall likewise be carefully shut off, so as to
prevent waste or damage, and for any default or carelessness the Tenant shall
make good all injuries sustained by other tenants or occupants of the Building
or Landlord.
     5. [Intentionally deleted]
     6. Tenant shall have the right to install its own security system for the
Premises so long as Tenant shall furnish Landlord with a key or other access
device for any such lock.
     7. If Tenant shall alter any lock or access device or install a new or
additional lock or access device, Tenant shall in each case furnish Landlord
with a key for any such lock. Tenant, upon the termination of the tenancy, shall
deliver to Landlord all the keys or access devices for the Building, offices,
rooms and toilet rooms which shall have been furnished to Tenant or which Tenant
shall have had made. In the event of the loss of any keys or access devices so
furnished by Landlord, Tenant shall pay Landlord therefor.
     8. The toilet rooms, toilets, urinals, wash bowls and other apparatus shall
not be used for any purpose other than that for which they were constructed and
no foreign substance of any kind whatsoever shall be thrown therein, and the
expense of any breakage, stoppage or damage resulting from the violation of this
rule by Tenant or Tenant’s employees or invitees shall be borne by Tenant.
     9. Tenant shall not use or keep in the Premises or the Building any
kerosene, gasoline or inflammable or combustible fluid or material other than
limited quantities necessary for the operation or

- 2 -



--------------------------------------------------------------------------------



 



maintenance of office or office equipment. Tenant shall not use any method of
heating or air conditioning other than supplied pursuant to the Lease.
     10. Tenant shall not use, keep or permit to be used or kept in the Premises
any foul or noxious gas or substance or permit or suffer the Premises to be
occupied or used in a manner offensive or objectionable to Landlord by reason of
noise, odors and/or vibrations or interfere in any way with anyone having
business in the Project, nor shall any animals or birds be brought or kept in or
about the Premises or the Building.
     11. Except with the prior written consent of Landlord, Tenant shall not
sell, or permit the sale, at retail, of newspapers, magazines, periodicals,
theater tickets or any other goods or merchandise in or on the Premises, nor
shall Tenant carry on, or permit or allow any employee or other person to carry
on, the business of stenography, typewriting or any similar business in or from
the Premises for the service or accommodation of occupants of any other portion
of the Building other than as set forth in Tenant’s permitted use herein, nor
shall the Premises be used for the storage of merchandise or for manufacturing
of any kind, or the business of a public barber shop or beauty parlor, nor shall
the Premises be used for any improper, immoral or objectionable purpose, or any
business or activity other than that specifically provided for in the Lease.
     12. Except for Tenant’s right to install Antennae pursuant to the Lease,
Tenant shall not install any radio or television antenna, loudspeaker or any
other device on the exterior walls or the roof of the Building. Tenant shall not
interfere with radio or television broadcasting or reception from or in the
Building or elsewhere.
     13. Tenant shall not lay linoleum, tile, carpet or any other floor covering
so that the same shall be affixed to the floor of the Premises in any manner
except as approved in writing by Landlord. The expense of repairing any damage
resulting from a violation of this rule by Tenant or Tenant’s contractors,
employees or invitees or the removal of any floor covering shall be borne by
Tenant. Tenant shall use chair pads if needed to avoid excess wear and tear to
the floor coverings.
     14. Landlord shall have the right to prescribe the weight, size, and
position of all safes, furniture or other heavy equipment brought into the
Building. Safes or other heavy objects shall, if considered necessary by
Landlord, stand on wood strips of such thickness as determined by Landlord to be
necessary to properly distribute the weight thereof. Landlord will not be
responsible for loss of or damage to any such safe, equipment or property from
any cause, and all damage done to the Building by moving or maintaining any such
safe, equipment or other property shall be repaired at the expense of Tenant.
          Business machines and mechanical equipment belonging to Tenant which
cause noise or vibration that may be transmitted to the structure of the
Building or to any space therein to such a degree as to be objectionable to
Landlord or to any tenants in the Building shall be placed and maintained by
Tenant, at Tenant’s expense, on vibration eliminators or other devices
sufficient to eliminate noise or vibration. The persons employed to move such
equipment in or out of the Building must be reasonably acceptable to Landlord.
     15. Tenant shall not place a load upon any floor of the Premises which
exceeds the load per square foot which such floor was designed to carry and
which is allowed by law. Tenant shall not mark, use double-sided adhesive tape
on, or drive nails, screw or drill into, the partitions, woodwork or plaster or
in any way deface the Premises or any part thereof. Tenant may hang pictures on
walls in the Premises. Any damage to the walls caused by molley bolts, or like
hanging materials, will be repaired by Tenant.
     16. Tenant shall not install, maintain or operate upon the Premises any
vending machine other than those for the exclusive use of Tenant’s or it
subtenant’s employees without the written consent of Landlord.
     17. There shall not be used in any space, or in the public areas of the
Building, either by Tenant or others, any hand trucks except those equipped with
rubber tires and side guards or such other material-handling equipment as
Landlord may approve. No other vehicles of any kind shall be brought by Tenant
into or kept in or about the Premises.

- 3 -



--------------------------------------------------------------------------------



 



     18. Tenant shall store all trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in the
jurisdiction in which the Premises is located, without violation of any law or
ordinance governing such disposal.
     19. Canvassing, soliciting, distribution of handbills or any other written
material and peddling in the Building are prohibited, and Tenant shall cooperate
to prevent the same.
     20. Landlord shall have the right to change the name and address of the
Building, subject to providing reasonable notice to Tenant.
     21. Landlord reserves the right to exclude or expel from the Building any
person who, in Landlord’s judgment, is intoxicated or under the influence of
liquor or drugs or who is in excessive violation of any of the rules or
regulations of the Building. Excessive violation shall mean that Tenant has been
provided with repeated notice of such violation and such violation is continued.
     22. Without the prior written consent of Landlord, Tenant shall not use the
name of the Building in connection with or in promoting or advertising the
business of Tenant except as Tenant’s address. Tenant may use Project’s name on
its stationery and business cards.
     23. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
     24. Tenant assumes any and all responsibility for protecting the Premises
from theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed.
     25. Landlord reserves the right to make such other and reasonable,
uniformly applied and non-discriminatory enforced rules and regulations as in
its judgment may from time to time be needed for safety and security, for care
and cleanliness of the Building and for the preservation of good order therein.
Tenant agrees to abide by all such Rules and Regulations hereinafter stated and
any additional rules and regulations which are adopted. No new Rule or
Regulation shall be designed to discriminate solely against Tenant.
     26. Tenant shall be responsible for the observance of all of the foregoing
Rules and Regulations by Tenant’s employees, agents, clients, customers,
invitees and guests.
     27. Unless otherwise defined, terms used in these Rules and Regulations
shall have the same meaning as in the Lease.
     28. In the event of a conflict between the Lease and the Rules and
Regulations, then the Lease shall control.

- 4 -



--------------------------------------------------------------------------------



 



EXHIBIT “E”
FORM OF TENANT ESTOPPEL CERTIFICATE
Date: ______________                      , ______
Lender Name and Address
Re:       Loan No. _______ - Application No. ________     
and                                                                         
                                         
                                                     Lessee/Tenant,     
on premises located and addressed as                     
                                                                
                .
Gentlemen:
The undersigned, as Lessee/Tenant, hereby confirms and represents to you the
following:

  1.   That it has accepted possession of the premises demised pursuant to the
terms of the aforesaid lease.     2.   That the building(s), improvements and
space required to be furnished according to the aforesaid lease have been
satisfactorily completed in all respects.     3.   That the Lessor/Landlord has
fulfilled all of its duties of an inducement nature, and is not in default in
any manner in the performance of any of the terms, covenants or provisions of
said lease.     4.   That the aforesaid lease has not been modified, altered or
amended except by agreement dated                     .     5.   That there are
no offsets or credits against rentals, nor have rentals been prepaid, except as
provided by the lease terms.     6.   That said rentals commence to accrue on
the                       day of                      , 20           . The
primary lease term expires on                      , 20___. The fixed monthly
rental is $                                         .     7.   That we have no
notice of an assignment, hypothecation or pledge of rents or the lease, except
to your Company.     8.   We certify that the attached lease is a true and
complete copy of the lease and has not been modified, altered and/or amended
except as described above.

The above statements are made upon the understanding that your Company will rely
on them in connection with the making of a loan collaterally secured by an
assignment of our lease, and that these statements are true to the best of our
knowledge and belief.
Sincerely,

             
 
  By:        
 
     
 
   

-1-



--------------------------------------------------------------------------------



 



(authorized rep.)

-2-



--------------------------------------------------------------------------------



 



EXHIBIT “F”
FORM OF SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT
SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT
     THIS AGREEMENT made this ___ day of                      , ___, between
                     (hereinafter called “Mortgagee”) and
 
(hereinafter called “Tenant”).
W I T N E S S E T H:
Recitals
     A. Mortgagee is now the owner and holder of a Deed of Trust (hereinafter
called the “Mortgage”) dated                      , covering the real property
described in Exhibit “A” attached hereto and made a part hereof and the
buildings and improvements thereon (hereinafter collectively called the
“Mortgaged Property”) securing the payment of a promissory note in the stated
principal amount of $                      payable to the order of Mortgagee.
     B. Tenant is the holder of a leasehold estate pursuant to a lease
(hereinafter called the “Lease”) dated                      , with
                                         as landlord (said landlord and its
successors and assigns occupying the position of landlord under the Lease
hereinafter called “Landlord”), covering the Mortgaged Property (hereinafter
called the “Demised Premises”).
     C. Tenant and Mortgagee desire to confirm their understanding with respect
to the Lease and the Mortgage.
Agreements
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, Mortgagee and Tenant hereby agree and covenant as follows:
     1. The Lease now is, and shall at all times continue to be, subject and
subordinate in each and every respect, to the Mortgage and to any and all liens,
interests and rights created thereby and to any and all increases, renewals,
modifications, extensions, substitutions, replacements and/or consolidations of
the Mortgage, provided that any and all such increases, renewals, modifications,
extensions, substitutions, replacements and/or consolidations shall nevertheless
be subject to the terms of this Agreement.
     2. So long as Tenant is not in default (beyond any period given Tenant to
cure such default) in the payment of rent or additional rent or in the
performance of any material term,

-1-



--------------------------------------------------------------------------------



 



covenant or condition of the Lease on Tenant’s part to the performed,
(a) Tenant’s possession of the Demised Premises and Tenant’s rights and
privileges under the Lease, or any extensions or renewals thereof or acquisition
of additional space which may be effected in accordance with any option therefor
in the Lease, shall not be diminished or interfered with by Mortgagee in the
exercise of any of its rights under the Mortgage, and (b) Mortgagee will not
join Tenant as a party defendant in any action or proceeding for the purposes of
terminating Tenant’s interest and estate under the Lease because of any default
under the Mortgage, however Mortgagee may join Tenant as a party defendant in
any action or proceeding to enforce the Mortgage or any other instrument given
as security for the loan to Landlord, if such is done only for purposes of
procedure and required completeness and not for the purposes of canceling the
Lease or Tenant’s rights under such Lease.
     3. In the event any proceedings are brought for the foreclosure of the
Mortgage, or if the Mortgaged Property be sold pursuant to a trustee’s sale
under the Mortgage or if the Mortgagee becomes owner of the Mortgaged Property
by acceptance of a deed or assignment in lieu of foreclosure or otherwise,
Tenant shall attorn to the purchaser or Mortgagee, as the case may be, upon any
such foreclosure sale or trustee’s sale or acceptance by Mortgagee of a deed or
assignment in lieu of foreclosure and Tenant shall recognize such purchaser or
Mortgagee, as the case may be, as the landlord under the Lease. Such attornment
shall be effective and self-operative without the execution of any further
instrument on the part of any of the parties hereto. Tenant agrees, however, to
execute and deliver at any time and from time to time, upon the request of
Landlord or of any holder(s) of any of the indebtedness or other obligations
secured by the Mortgage or any such purchaser, any instrument or certificate
which, in the reasonable judgment of Landlord or of such holder(s) or such
purchaser, may be necessary or appropriate in any such foreclosure proceeding or
otherwise to evidence such attornment.
     4. If Mortgagee shall succeed to the interest of Landlord under the Lease
in any manner, or if any purchaser acquires the Demised Premises upon any
foreclosure of the Mortgage or any trustee’s sale under the Mortgage, Mortgagee
or such purchaser, as the case may be, in the event of attornment shall have the
same remedies by entry, action or otherwise in the event of any default by
Tenant (beyond any period given Tenant to cure such default) in the payment of
rent or additional rent or in the performance of any of the terms, covenants and
conditions of the Lease on Tenant’s part to be performed that Landlord had or
would have had if Mortgagee or such purchaser had not succeeded to the interest
of Landlord. From and after any such attornment, Mortgagee or such purchaser
shall be bound to Tenant under all the terms, covenants, and conditions of the
Lease, and Tenant shall, from and after the succession to the interest of
Landlord under the Lease by Mortgagee or such purchaser, have the same remedies
against Mortgagee or such purchaser for the breach of an agreement contained in
the Lease that Tenant might have had under the Lease against Landlord if
Mortgagee or such purchaser had not succeeded to the interest of Landlord;
provided, however, the Mortgagee or such purchaser shall not be:
          (a) liable for any act or omission of any prior landlord (including
Landlord); or
          (b) subject to any offsets or defenses which Tenant might have against
any prior landlord (including Landlord); or
          (c) bound by any rent or additional rent which Tenant might have paid
for more than the current month to any prior landlord (including Landlord).

-2-



--------------------------------------------------------------------------------



 



     5. Nothing herein contained is intended, nor shall it be construed, to
abridge or adversely affect any right or remedy of Landlord under the Lease in
the event of any default by Tenant (beyond any period given Tenant to cure such
default) in the payment of rent or additional rent or in the performance of any
of the terms, covenants or conditions of the Lease on Tenant’s part to be
performed.
     6. This Agreement and the Lease may not be amended or modified orally or in
any manner other than by an agreement in writing signed by the parties hereto or
their respective successors in interest. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, their successors and assigns,
and any purchaser or purchasers at foreclosure of the Mortgaged Property, and
their respective heirs, personal representatives, successors and assigns.
     7. To the extent that the Lease shall entitle the Tenant to notice of any
mortgage, and/or the address of the Mortgagee, this Agreement shall constitute
such notice to the Tenant with respect to the Mortgage and to the address of the
Mortgagee.
     IN WITNESS WHEREOF, the parties hereto have hereunto caused this Agreement
to be duly executed as of the day and year first above written.

             
 
  TENANT:    
 
           
 
  NAME    
 
           
 
  By:        
 
     
Name:
   
 
      Title:    
 
           

             
 
  MORTGAGEE:    
 
           
 
 
 
       
 
  By:        
 
     
 
   
 
      Title:    
 
     
 
   
 
      Address:    

-3-